                       1:19-cv-01330-MMM # 21          Page 1 of 66
                                                                                              E-FILED
                                                              Monday, 30 December, 2019 02:52:52 PM
                                                                         Clerk, U.S. District Court, ILCD

                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE CENTRAL DISTRICT OF ILLINOIS

NOREEN PERDUE, ELIZABETH DAVIS-                   )
BERG, DUSTIN MURRAY, MELANIE                      )   CASE NO. 1:19-cv-01330-MMM-JEH
SAVOIE, CHERYL ELLINGSON, ANGELA                  )
TRANG, HARLEY WILLIAMS, MARY                      )
WILLIAMS, GORDON GREWING, MELISSA                 )   PLAINTIFFS’ CONSOLIDATED
WARD, and PATRICIA DAVIS, individually            )   SECOND AMENDED CLASS
and on behalf of all others similarly situated,   )   ACTION COMPLAINT
                                                  )
                         Plaintiffs,              )
                                                  )
         v.                                       )
                                                  )
HY-VEE, INC.,                                     )   JURY TRIAL DEMANDED
                                                  )
                         Defendant.               )




       Benjamin F. Johns                              Ben Barnow
       Andrew W. Ferich                               Erich P. Schork
       Alex M. Kashurba                               BARNOW AND ASSOCIATES, P.C.
       CHIMICLES SCHWARTZ KRINER                      205 W. Randolph St. Ste. 1630
        & DONALDSON-SMITH LLP                         Chicago, IL 60606
       One Haverford Centre                           Tel: (312) 621-2000
       361 Lancaster Avenue                           b.barnow@barnowlaw.com
       Haverford, PA 19041                            e.schork@barnowlaw.com
       (610) 642-8500
       bfj@chimicles.com
       awf@chimicles.com
       amk@chimicles.com

                              Interim Co-Lead Class Counsel

                          [Additional Counsel on Signature Page]
                          1:19-cv-01330-MMM # 21             Page 2 of 66




       Plaintiffs Noreen Perdue, Elizabeth Davis-Berg, Dustin Murray, Melanie Savoie, Cheryl

Ellingson, Angela Trang, Harley Williams, Mary Williams, Gordon Grewing, Melissa Ward, and

Patricia Davis (“Plaintiffs”), individually and on behalf of all others similarly situated, upon

personal knowledge of facts pertaining to themselves and on information and belief as to all other

matters, by and through undersigned counsel, bring this Consolidated Second Amended Class

Action Complaint against defendant Hy-Vee, Inc. (“Hy-Vee” or “Defendant”).

                                  NATURE OF THE ACTION

       1.      Plaintiffs bring this action, individually and on behalf of all others similarly situated

whose private and confidential financial information, including credit card and debit card numbers,

expiration dates, cardholder names, internal card verification codes, and other payment card

information (collectively, “Card Information”) was compromised in a massive security breach of

Hy-Vee’s computer servers and payment card environment (the “Data Breach”).

       2.      As a result of the Data Breach, millions of consumers who made purchases at Hy-

Vee’s gas pumps, restaurants, and drive-through coffee shops have had their Card Information

exposed to criminals.

       3.      Wawa’s initial Notice of Payment Card Data Incident (the “Notice”)1 contained

very little detail about the Data Breach. In fact, Hy-Vee first posted the Notice and announced the

Data Breach to the public on August 14, 2019, but for nearly two months after that announcement,

it provided little detail about the Data Breach and the steps it was taking to address it.2 Hy-Vee



1
  HY-VEE, Notice of Payment Card Data Incident (Aug. 14, 2019), https://www.hy-
vee.com/corporate/news-events/announcements/notice-of-payment-card-data-incident/ (last
visited Dec. 30, 2019).
2
  Hy-Vee explains why few details have been released in data breach (Aug. 29, 2019 6:42 a.m.
CDT), https://www.kcci.com/article/hy-vee-explains-why-few-details-have-been-released-in-
data-breach/28854757 (last visited Dec. 30, 2019).
                                               2
                          1:19-cv-01330-MMM # 21           Page 3 of 66




decided to wait until its internal investigation of the Data Breach concluded until providing its

customers with critical details. This delay hindered Data Breach victims from taking measures to

protect against fraud and identity theft.

       4.      The Notice provided that “[b]ecause the investigation is in its earliest stages, we do

not have any additional details to provide at this time. We will provide notification to our

customers as we get further clarity about the specific timeframes and locations that may have been

involved.” Furthermore, the Notice acknowledges that Hy-Vee used heightened data security

technology (i.e., point-to-point encryption) at its grocery store, pharmacy, and convenience store

locations, but not at the locations that were impacted by the Data Breach.3

       5.      Only on October 3, 2019—nearly two months after initially announcing the Data

Breach—did Hy-Vee share additional details with consumers. In a company announcement titled

“Hy-Vee Reports Findings from Investigation of Payment Card Data Incident” (the “Report”),4

Hy-Vee provided additional information about the breach, including that the breach was detected

on July 29, 2019; the window of the breach was from December 14, 2018 to July 29, 2019 for fuel

pumps (i.e., over 7 months long), and from January 15, 2019 to July 29, 2019 for restaurants and

coffee shops (i.e., over 6 months long); that for some restaurants, the breach began as early as

November 9, 2018; and that for one location, the breach continued through August 2, 2019.5

       6.      In the Report, Hy-Vee also announced that it had published a list of locations and

an online tool for determining whether a given location was impacted by the Data Breach, and




3
  HY-VEE, Notice of Payment Card Data Incident, supra note 1.
4
  HY-VEE, Hy-Vee Reports Findings from Investigation of Payment Card Data Incident (Oct. 3,
2019), https://www.hy-vee.com/PaymentCardIncident/ (last visited Dec. 30, 2019).
5
  Id.

                                                 3
                         1:19-cv-01330-MMM # 21           Page 4 of 66




during what period. The Report also indicated that Hy-Vee will be sending—that is, it still had

not at the time sent—notices to individuals impacted by the Data Breach.6

       7.      As alleged herein, Hy-Vee’s failure to implement adequate data security measures

to protect its customers’ sensitive Card Information directly and proximately caused injuries to

Plaintiffs and class members.

       8.      The Data Breach was the inevitable result of Hy-Vee’s inadequate data security

measures and cavalier approach to data security. Despite the well-publicized and ever-growing

threat of security breaches involving payment card networks and systems, and even though these

types of data breaches were and are occurring frequently throughout the restaurant and retail

industries, Hy-Vee failed to ensure that it maintained adequate data security measures to protect

customer Card Information from criminals.

       9.      As a direct and proximate result of Hy-Vee’s conduct and data security negligence,

a massive amount of customer information was stolen from Hy-Vee and exposed to criminals.

While Hy-Vee has not confirmed the exact number of cards that were compromised, according to

Krebs on Security—a leading expert on data security—more than 5.3 million accounts belonging

to cardholders from 35 states have had their sensitive Card Information placed on the dark web for

sale to fraudsters.7 Victims of the Data Breach have had their sensitive Card Information

compromised, had their privacy rights violated, been exposed to the increased risk of fraud and

identify theft, lost control over their personal and financial information, and otherwise have been

injured.




6
 Id.
7
 Breach at Hy-Vee Supermarket Chain Tied to Sale of 5M+ Stolen Credit, Debit Cards,
KREBSONSECURITY (Aug. 22, 2019), https://krebsonsecurity.com/2019/08/breach-at-hy-vee-
supermarket-chain-tied-to-sale-of-5m-stolen-credit-debit-cards/ (last visited Dec. 30, 2019).
                                               4
                          1:19-cv-01330-MMM # 21             Page 5 of 66




         10.     Moreover, Plaintiffs and class members have been forced to spend significant time

associated with, among other things, closing out and opening new credit or debit card accounts,

ordering replacement cards, obtaining fraud monitoring services, losing access to cash flow and

credit lines, monitoring credit reports and accounts, purchasing identity theft insurance, and/or

other losses resulting from the unauthorized use of their cards or accounts.

         11.    Rather than providing meaningful assistance to consumers to help deal with the

fraud that has and will continue to result from the Data Breach, Hy-Vee simply tells Data Breach

victims to “closely monitor [their] payment card statements for unauthorized activity.”8 In contrast

to what has been frequently made available to consumers in other data breaches, Hy-Vee has not

offered or provided any credit monitoring service or fraud insurance to date.

         12.    Plaintiffs and class members seek to recover damages caused by Hy-Vee’s

negligence, negligence per se, breach of contract, and violations of state consumer protection

statutes. Additionally, Plaintiffs seek declaratory and injunctive relief as a result of the conduct of

Hy-Vee discussed herein.

                                             PARTIES
         Plaintiff Noreen Perdue

         13.    Plaintiff Noreen Perdue is an adult residing in Avon, Illinois. During the period that

the Data Breach occurred, Ms. Perdue used her debit card to make a purchase in the amount of $40

from the Hy-Vee gas pump location in Galesburg, Illinois, which was impacted by the Data

Breach.

         14.    On August 26, 2019, Ms. Perdue received a letter from her bank, Thompkins State

Bank, which notified her that her debit card had been compromised. She also received a phone call




8
    HY-VEE, Notice of Payment Card Data Incident, supra note 1.
                                              5
                            1:19-cv-01330-MMM # 21          Page 6 of 66




from her bank’s fraud department which confirmed that her card was compromised in the Data

Breach. To date, Hy-Vee has not provided direct notice of the Data Breach to Ms. Perdue.

       15.        As a result, Ms. Perdue went for three weeks without access to her card, which is

the only way she can access her money and pay her bills. During that time, she was without access

to these funds.

       16.        As a result of being victimized by the Data Breach, Ms. Perdue was required to

spend a significant amount of time addressing fraud concerns related to her compromised card.

       17.        Specifically, Ms. Perdue has set-up theft monitoring for her bank account. Since

the breach, she has expended a considerable amount of time continuously checking her online bank

account several times daily for fraudulent activity.

       18.        Had Ms. Perdue known that Hy-Vee would not adequately protect her Card

Information and other sensitive information entrusted to it, she would not have made a purchase

at Hy-Vee using her payment card.

       19.        As a result of Hy-Vee’s failure to adequately safeguard Plaintiff Perdue’s Card

Information, she has been injured.

       Plaintiff Elizabeth Davis-Berg

       20.        Plaintiff Elizabeth Davis-Berg is an adult residing in Homewood, Illinois. Ms.

Davis-Berg used a credit card to pay for gas at a Hy-Vee location in Lawrence, Kansas on March

29, 2019 and May 20, 2019. This gas pump location was impacted by the Data Breach.

       21.        Since the Data Breach, Ms. Davis-Berg, has spent approximately two hours

reviewing her accounts for fraudulent charges to ensure that she has incurred none resulting from

the Data Breach.




                                                  6
                         1:19-cv-01330-MMM # 21           Page 7 of 66




        22.    To date, Hy-Vee has provided no direct notice of the Data Breach to Ms. Davis-

Berg.

        23.    Had Ms. Davis- Berg known that Hy-Vee would not adequately protect her Card

Information and other sensitive information entrusted to it, she would not have made a purchase

at Hy-Vee using her payment card.

        24.    As a result of Hy-Vee’s failure to adequately safeguard Plaintiff’s Card

Information, Ms. Davis-Berg has been injured.


        Plaintiff Dustin Murray

        25.    Plaintiff Dustin Murray is an adult residing in Columbia, Missouri. Mr. Murray is

a regular customer of Hy-Vee and eats at Hy-Vee’s in-store restaurant approximately 2-3 times

per month. Mr. Murray used his debit card multiple times at two separate Hy-Vee Market Grille

restaurant locations in Columbia, Missouri during the breach period, both of which locations were

impacted by the Data Breach.

        26.    On September 16, 2019 Mr. Murray became aware of the Data Breach after his

bank, Central Bank, sent him an email notification stating that his debit card was affected by the

Data Breach. To date, Hy-Vee has provided no direct notice of the Data Breach to Mr. Murray.

        27.    As a result of the breach, Central Bank was forced to close Mr. Murray’s debit card

account and issue him a new card.

        28.    As a result of having been victimized by the Data Breach, Mr. Murray was required

to spend approximately 3 hours dealing with the side-effects of the breach.

        29.    Had Mr. Murray known that Hy-Vee would not adequately protect his sensitive

Card Information, he would not have made a purchase at Hy-Vee using his payment card.




                                                7
                         1:19-cv-01330-MMM # 21           Page 8 of 66




       30.     As a result of Hy-Vee’s failure to adequately safeguard Mr. Murray’s Card

Information, Mr. Murray has been injured.

       Plaintiff Melanie Savoie

       31.     Plaintiff Melanie Savoie is an adult residing in Madison, Iowa. Ms. Savoie used her

credit and debit cards on several occasions at the Hy-Vee gas pump locations in Burlington, Iowa

and Fort Madison, Iowa between December 2018 and July 2019. These locations were impacted

by the Data Breach.

       32.     Ms. Savoie became aware of the Data Breach after her bank, Midwest Bank, sent

her notification on or around September 17, 2019 stating that her debit card was possibly

compromised in a recently disclosed data breach. Ms. Savoie reached out to Midwest Bank for

more information about the breach, and they confirmed that the breach occurred at Hy-Vee. She

also received notice from Hy-Vee regarding the breach in or around early November 2019.

       33.     On October 5, 2019, her credit card issued by Synchrony Bank—which she

frequently uses at Hy-Vee locations—was fraudulently used for two different transactions,

including a $100 charge on October 5, 2019 and a $74.28 charge on October 6, 2019 for gas

purchases from an Exxon Mobil gas station in Detroit, Michigan. Prior to this, Ms. Savoie had

never experienced fraud on this credit card.

        34.    As result of having been victimized by the Data Breach, she was required to spend

 approximately five hours dealing with the side effects of the breach.

        35.    Ms. Savoie was exposed to actual fraud as a result of the Data Breach. Had Ms.

 Savoie known that Hy-Vee would not adequately protect her sensitive Card Information, she

 would not have made any purchases at Hy-Vee using her payment cards.

        36.    As a result of Hy-Vee’s failure to adequately safeguard Ms. Savoie’s Card


                                                8
                         1:19-cv-01330-MMM # 21            Page 9 of 66




 Information, Ms. Savoie has been injured.

       Plaintiff Cheryl Ellingson

        37.    Plaintiff Cheryl Ellingson is an adult residing in Indianola, Iowa. Ms. Ellingson

used her debit card at a Hy-Vee-operated Wahlburgers restaurant located in West Des Moines,

Iowa during the breach period. This location was impacted by the Data Breach.

       38.     Ms. Ellingson became aware of the Data Breach only after her online bank, Varo,

sent her an email notification on August 27, 2019 stating that her debit card was possibly

compromised in a recently disclosed data breach. Ms. Ellingson immediately called Varo, who

confirmed that the breach was the Hy-Vee Data Breach. To date, Hy-Vee has not provided direct

notice about the Data Breach to Ms. Ellingson.

       39.     As a result of the breach, Varo disabled Ms. Ellingson’s debit card account effective

August 27, 2019. Varo said it would send a replacement card to arrive at Ms. Ellingson’s address

in 6-9 business days. Because Ms. Ellingson uses an online bank, she is dependent on her debit

card. She asked Varo to send her new card via overnight mail since her money was tied up and

she could not go to a brick and mortar location, but she was told that was not possible.

       40.     Ms. Ellingson was ultimately cut off from access to her funds between August 27,

2019 and September 4, 2019, when her replacement card arrived in the mail.

       41.     Ms. Ellingson was on the phone and messaging with her bank and Hy-Vee all day

on August 28, 2019. A Hy-Vee representative passed the responsibility for Ms. Ellingson’s

predicament off to her and her bank.

       42.     As a result of having been victimized by the Data Breach, Ms. Ellingson was

required to spend approximately one week dealing with the side-effects of the breach in the time




                                                 9
                           1:19-cv-01330-MMM # 21         Page 10 of 66




that she was without access to her funds. She also had to spend three to four hours changing her

card information on all her accounts once she received her replacement card.

       43.     Had Ms. Ellingson known that Hy-Vee would not adequately protect her sensitive

Card Information, she would not have made a purchase at Hy-Vee using her payment card.

       44.     As a result of Hy-Vee’s failure to adequately safeguard Ms. Ellingson’s Card

Information, Ms. Ellingson has been injured.

       Plaintiff Angela Trang

       45.     Plaintiff Angela Trang is an adult residing in Coon Rapids, Minnesota. Ms. Trang

used her debit card on numerous occasions at the Hy-Vee Market Grille, Starbucks, and Pay at the

Pump locations in Brooklyn Park, Minnesota, all of which were affected by the Data Breach.

       46.     On October 16, 2019, Ms. Trang became aware of the Data Breach after receiving

notice from her bank, Affinity Plus Federal Credit Union, about her account having been affected

by a recent data breach.

       47.     On October 16, 2019, Ms. Trang’s bank notified her about unauthorized use of her

card at several Kroger stores in Ohio. Approximately $1,000 in total was taken for the charges that

were successful, while a few others were declined by the bank. The fraudulent activity put her

account in overdraft. In response to the fraudulent activity, her bank cancelled her card and issued

her a new one. Prior to this, Ms. Trang had never experienced fraud on this debit card.

       48.     It was not until November 6, 2019 that she received direct notice from Hy-Vee

about the Data Breach (i.e., a letter dated October 31, 2019). The letter summarized the findings

of Hy-Vee’s two-month long investigation into the Data Breach, which was eventually publicized

around the beginning of October 2019.

       49.     Ms. Trang suffered actual fraud as a result of having been victimized by the Data


                                                10
                          1:19-cv-01330-MMM # 21          Page 11 of 66




Breach, and she was required to spend approximately three hours dealing with the side effects of

the breach. She has continued to monitor her account for fraudulent activity via Credit Karma and

by setting up notifications from her bank.

       50.     Had Ms. Trang known that Hy-Vee would not adequately protect her sensitive Card

Information, she would not have made purchases at Hy-Vee using her payment card.

       51.     As a result of Hy-Vee’s failure to adequately safeguard Ms. Trang’s information,

Ms. Trang has been injured.

        Plaintiffs Harley and Mary Williams

       52.     Plaintiffs Harley and Mary Williams (h/w) are adults residing in Lenexa, Kansas.

Mr. and Mrs. Williams are customers of Hy-Vee and regularly purchase gas from Hy-Vee’s

Lenexa, Kansas 87th Street location. Mr. and Mrs. Williams used their debit cards multiple times

at Hy-Vee’s Lenexa, Kansas location gas station during the breach period. This location was

impacted by the Data Breach.

       53.     On or about August 16, 2019, Mr. and Mrs. Williams became aware of the Data

Breach after checking their bank’s mobile phone app and discovering approximately $700 in

fraudulent transactions. After discovering the fraud, Mr. and Mrs. Williams notified their bank and

filed a police report. Prior to this, Mr. and Mrs. Williams had never experienced fraud on their

debit card account.

       54.     Mr. and Mrs. Williams were without the use of their monies for approximately three

weeks. Hy-Vee eventually provided notice about the breach to Mr. and Mrs. Williams via a letter

dated October 31, 2019.

       55.     As a result of the breach, Mr. and Mrs. Williams’ bank was forced to issue them

new debit cards.


                                                11
                        1:19-cv-01330-MMM # 21           Page 12 of 66




         56.   Mr. and Mrs. Williams were exposed to and experienced actual fraud, and as a

result of having been victimized by the Data Breach, Mr. and Mrs. Williams were required to

spend approximately 3-4 hours dealing with the aftermath of the breach.

         57.   Had Mr. and Mrs. Williams known that Hy-Vee would not adequately protect their

sensitive Card Information, they would not have made any purchases at Hy-Vee using their debit

cards.

         58.   As a result of Hy-Vee’s failure to adequately safeguard Mr. and Mrs. Williams’

Card Information, Mr. and Mrs. Williams have been injured.

         Plaintiff Gordon Grewing

         59.   Plaintiff Gordon Grewing is an adult residing in Kansas City, Missouri. Mr.

Grewing is a frequent Hy-Vee customer who has shopped at Hy-Vee for many years. Mr. Grewing

used his Community America Credit Union debit card on numerous occasions at Hy-Vee during

the period of the Data Breach. Specifically, Mr. Grewing made four debit card purchases at the

Hy-Vee gas pump located at 207 NE Englewood Road, Kansas City, Missouri on the following

dates: February 11, 2019 (purchase of $11.29); March 7, 2019 (purchase of $12.30); March 19,

2019 (purchase of $10.73); and March 24, 2019 (purchase of $24.42). Each of these transactions

occurred during the window of the breach and this location was impacted by the Data Breach.

         60.   Also during the period of the breach, Mr. Grewing used his debit card to make a

purchase on April 18, 2019 (purchase of $15.60) at the Hy-Vee Market Grille at 5330 NW 64th

St., Kansas City, Missouri. This location was also impacted by the Data Breach.

         61.   On July 20, 2019, a fraudulent charge of $7.81 appeared on Mr. Grewing’s

Community America account, followed by a second fraudulent charge in the amount of $25.94 on

July 21, 2019. Prior to this, Mr. Grewing had never experienced fraud on his debit card.


                                               12
                          1:19-cv-01330-MMM # 21           Page 13 of 66




          62.    On July 27, 2019, Mr. Grewing became aware of these fraudulent charges. He

drove the 8.4 miles round trip to his bank, disputed the charges, and canceled his debit card.

          63.    In September 2019, after hearing a news story about the Data Breach, Mr. Grewing

purchased a TransUnion Credit Monitoring Plan for $9.95 per month.

          64.    It was not until October 31, 2019 that he received direct notice from Hy-Vee about

the Data Breach. The letter summarized the findings of Hy-Vee’s two-month long investigation

into the Data Breach. Missing from the letter was any offer by Hy-Vee to provide identity theft

protection or credit fraud monitoring. Instead, Hy-Vee simply stated that it is “always advisable”

to review account statements for fraudulent charges.

          65.    Mr. Grewing suffered actual fraud as a result of having been victimized by the Data

Breach, and he was required to spend approximately five hours dealing with the side effects of the

breach.

          66.    Had Mr. Grewing known that Hy-Vee would not adequately protect his sensitive

Card Information, he would not have made purchases at Hy-Vee using his payment card.

          67.    As a result of Hy-Vee’s failure to adequately safeguard Mr. Grewing’s information,

he has been injured.

          Plaintiff Patricia Davis

          68.    Plaintiff Patricia Davis is an adult residing in Dane County, Wisconsin. Ms. Davis

frequently uses her debit card from her bank, Chase Bank, to make purchases at the Hy-Vee Market

Grille location at 2920 Fitchrona Road, Fitchburg, Wisconsin. This location was affected by the

Data Breach.

          69.    On June 25, 2019, Ms. Davis purchased take-away food items from the Fitchburg

Hy-Vee Market Grille location using her Chase Bank debit card.


                                                 13
                        1:19-cv-01330-MMM # 21          Page 14 of 66




       70.    After the Data Breach, Ms. Davis’ card was cancelled. Ms. Davis spent time

updating automatic payment card information after her card was replaced.

       71.    Had Ms. Davis known that Hy-Vee would not adequately protect her sensitive Card

Information, she would not have made purchases at Hy-Vee using her payment card.

       72.    As a result of Hy-Vee’s failure to adequately safeguard Ms. Davis’s information,

Ms. Davis suffered lost time and was injured.

       Plaintiff Melissa Ward

       73.    Plaintiff Melissa Ward is an adult residing in Johnson County, Kansas. Ms. Ward

frequently used her debit card to make purchases at the Hy-Vee location at 9545 Antioch Road,

Overland Park, Kansas. This location was affected by the Data Breach.

       74.    On April 10, 2019 and May 6, 2019, Ms. Ward used her debit card to pay at the

pump at the Hy-Vee location at 9545 Antioch Road, Overland Park, Kansas.

       75.    Ms. Ward has not received any direct notice of the breach from Hy-Vee or her bank.

       76.    As a result of the breach, Ms. Ward has spent additional time monitoring her

accounts.

       77.    Had Ms. Ward known that Hy-Vee would not adequately protect her sensitive Card

Information, she would not have made purchases at Hy-Vee using her payment card.

       78.    As a result of Hy-Vee’s failure to adequately safeguard Ms. Ward’s information,

Ms. Ward suffered lost time and was injured.

       Defendant Hy-Vee, Inc

       79.    Defendant Hy-Vee, Inc. is an Iowa corporation and maintains its principal place of

business at 5820 Westown Parkway, West Des Moines, Iowa 50266.




                                                14
                         1:19-cv-01330-MMM # 21            Page 15 of 66




       80.     Hy-Vee is one of the largest privately owned corporations in the United States. It

operates a large chain of supermarket locations, fuel pumps, convenience stores, gas stations, and

coffee shops throughout the Midwest.

       81.     Hy-Vee owns over 240 retail stores in eight Midwestern states, including Iowa,

Illinois, Kansas, Minnesota, Missouri, Nebraska, South Dakota, and Wisconsin.

       82.     Many Hy-Vee locations are full-service supermarkets, offering bakeries, catering,

florists, dine-in and carryout food service, wine and spirits, pharmacies, health clinics,

HealthMarkets (natural and organic products) and coffee kiosks. The company also maintains fuel

stations with convenience stores, fitness centers, and full-service restaurants at some of its

properties. Furthermore, Hy-Vee owns three Wahlburgers locations, including one in the Mall of

America in Bloomington, Minnesota; a location in West Des Moines, Iowa; and a location in

Olathe, Kansas.

                                 JURISDICTION AND VENUE

       83.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332, as amended

by the Class Action Fairness Act of 2005, because the matter in controversy exceeds $5 million,

exclusive of interest and costs, and is a class action in which some members of the class are citizens

of states different than Hy-Vee. See 28 U.S.C. § 1332(d)(2)(A). This Court also has supplemental

jurisdiction over the state law claims pursuant to 28 U.S.C. § 1367.

       84.     This Court has personal jurisdiction over Hy-Vee. Hy-Vee has sufficient minimum

contacts with the state of Illinois, including the operation of numerous Hy-Vee locations and

conducting substantial business within this judicial district. Hy-Vee intentionally avails itself of

the consumers and markets within the state of Illinois through the promotion, marketing, and sale

of its products and services.


                                                 15
                         1:19-cv-01330-MMM # 21             Page 16 of 66




       85.     Venue properly lies in this district pursuant to 28 U.S.C. § 1391(a)(2) because, as

noted above, Hy-Vee conducts substantial business in this district. A substantial part of the events

and/or omissions giving rise to the claims occurred, in part, within this district.

                                   FACTUAL ALLEGATIONS

The Hy-Vee Data Breach

       86.     On or about August 14, 2019, Hy-Vee posted a “Notice of Payment Card Data

Incident” alert on its corporate website providing as follows:

       Hy-Vee takes the security of payment card data very seriously. We want to make
       customers aware of an investigation we are conducting into a security incident
       involving our payment processing systems that is focused on transactions at some
       Hy-Vee fuel pumps, drive-thru coffee shops, and restaurants, as well as to provide
       information on the measures we have taken in response and steps customers may
       consider taking as well.

       After recently detecting unauthorized activity on some of our payment processing
       systems, we immediately began an investigation with the help of leading
       cybersecurity firms. We also notified federal law enforcement and the payment card
       networks. We believe the actions we have taken have stopped the unauthorized
       activity on our payment processing systems. Our investigation is focused on card
       transactions at our fuel pumps, drive-thru coffee shops, and restaurants (which
       include our Market Grilles, Market Grille Expresses and the Wahlburgers locations
       that Hy-Vee owns and operates). These locations have different point-of-sale
       systems than those located at our grocery stores, drugstores and inside our
       convenience stores, which utilize point-to-point encryption technology for
       processing payment card transactions. This encryption technology protects card
       data by making it unreadable. Based on our preliminary investigation, we believe
       payment card transactions that were swiped or inserted on these systems, which are
       utilized at our front-end checkout lanes, pharmacies, customer service counters,
       wine & spirits locations, floral departments, clinics and all other food service areas,
       as well as transactions processed through Aisles Online, are not involved.

       Because the investigation is in its earliest stages, we do not have any additional
       details to provide at this time. We will provide notification to our customers as we
       get further clarity about the specific timeframes and locations that may have been
       involved.

       It is always advisable to closely monitor your payment card statements for any
       unauthorized activity. If you see an unauthorized charge, immediately notify the
       financial institution that issued the card because cardholders are not generally

                                                  16
                           1:19-cv-01330-MMM # 21           Page 17 of 66




         responsible for unauthorized charges reported in a timely manner. The phone
         number to call is typically located on the back of the payment card.9

         87.      As the Notice makes clear, Hy-Vee failed to utilize card encryption technology on

the point-of-sale terminals located at its fuel pumps, coffee shops, and restaurants (i.e., the

locations impacted by the breach). Payment card encryption is a widely-used security measures

that drastically reduces the chances of sensitive payment card information being subject to theft.

This technology secures the terminal where the card is scanned, and the transmission of

information between that terminal and its system’s back end. Encryption typically works by

masking card data using an algorithm, scrambling card information to make it unreadable without

the proper key. This security measure is end-to-end encryption, as the data is kept secure from the

point of purchase (in store or online) (i.e., one end) until it reaches the intended destination (i.e.,

the other end).

         88.       The Notice also confirms that Hy-Vee did in fact utilize encryption technology at

its grocery store checkout lanes, pharmacies, and convenience stores, and does not believe these

locations were impacted as they have point of sale systems that rely on security technology

designed to defeat card-skimming malware.10

         89.      It is unclear why Hy-Vee decided to use point-to-point encryption technology at its

grocery stores, but not for its fuel pump, coffee shop, and restaurant locations that were impacted

by the Data Breach.

         90.      According to data security leader Krebs on Security, credit card and debit card

information for more than 5 million of Hy-Vee’s customers is now being sold on the dark web—

an underground part of the internet accessed by an anonymizing browser and that is not indexed



9
    HY-VEE, Notice of Data Breach, supra note 1 (emphasis added).
10
    See id.; KREBSONSECURITY, supra note 7.
                                               17
                         1:19-cv-01330-MMM # 21             Page 18 of 66




by search engines, where rampant illegal commerce occurs (e.g., buying and selling stolen card,

subscription, and account information/credentials; buying and selling drugs, guns, counterfeit

money). The card data stolen during the Data Breach is reportedly being offered for sale on a well-

known website called Joker’s Stash, where the cache of stolen, for-purchase payment card

information is listed as the “Solar Energy” breach.11

       91.     The card account records sold on Joker’s Stash, known as “dumps,” are being sold

for prices ranging from $17 to $35 apiece. “Buyers will receive a text file that includes all of their

dumps. Those individual dump records—when encoded onto a new magnetic stripe on virtually

anything the size of a credit card—can be used to purchase stolen merchandise in big box stores.”12

       92.     Although Hy-Vee did not initially confirm whether the Data Breach exposed credit

and debit card numbers, cardholder names, and card expiration dates, the cache of data available

for sale on Joker’s Stash made clear that this level of information involving customers’ credit and

debit card information was certainly stolen from Hy-Vee as part of the Data Breach.

       93.     After nearly two months of delay, on October 3, 2019, Hy-Vee published the Report

on its website announcing additional details about the Data Breach.13

       94.     In the Report, Hy-Vee disclosed that it detected the Data Breach on July 29, 2019,

which was carried out with the use of “malware designed to access payment card data from cards

used on point-of-sale (“POS”) devices at certain Hy-Vee fuel pumps, coffee shops, and

restaurants,” which Hy-Vee revealed includes Hy-Vee Market Grilles, some Starbucks coffee




11
   KREBSONSECURITY, supra note 7.
12
   Id.
13
   HY-VEE, Hy-Vee Reports Findings from Investigation of Payment Card Data Incident, supra
note 4.

                                                 18
                        1:19-cv-01330-MMM # 21           Page 19 of 66




shops, Hy-Vee Market Grille Express locations, and the Wahlburgers locations that Hy-Vee owns

and operates, as well as the cafeteria at Hy-Vee’s West Des Moines corporate office.14

       95.    According to the Report:

       The malware searched for track data (which sometimes has the cardholder name in
       addition to card number, expiration date, and internal verification code) read from
       a payment card as it was being routed through the POS device. However, for some
       locations, the malware was not present on all POS devices at the location, and it
       appears that the malware did not copy data from all of the payment cards used
       during the period that it was present on a given POS device.15

       96.    The Report also revealed that there were different timeframes for the Data Breach

at Hy-Vee’s different locations. Hy-Vee has identified the following:

       The specific timeframes when data from cards used at these locations involved may
       have been accessed vary by location over the general timeframe beginning
       December 14, 2018, to July 29, 2019 for fuel pumps and beginning January 15,
       2019, to July 29, 2019, for restaurants and drive-thru coffee shops. There are six
       locations where access to card data may have started as early as November 9, 2018,
       and one location where access to card data may have continued through August 2,
       2019. A list of the locations involved and specific timeframes are available
       below.16

       97.    In conjunction with publishing the Report, Hy-Vee has also posted an online tool

allow customers to determine which location was impacted and during what timeframe.17

       98.    As is typical with payment card data breaches, the Data Breach was a result of

malware that criminals routinely use in payment card breaches. According to KrebsonSecurity,

       . . . typically, such breaches occur when cybercriminals manage to remotely install
       malicious software on a retailer’s card-processing systems. This type of point-of-
       sale malware is capable of copying data stored on a credit or debit card’s magnetic
       stripe when those cards are swiped at compromised payment terminals. This data
       can then be used to create counterfeit copies of the cards.18



14
   Id.
15
   Id.
16
   Id.
17
   See id.
18
   KREBSONSECURITY, supra note 7.
                                               19
                         1:19-cv-01330-MMM # 21            Page 20 of 66




       99.     Furthermore, neither the Notice, the Report, nor any statements issued by Hy-Vee

give any indication as to the actual magnitude of the Data Breach, including confirmation of the

number of stores impacted or the actual number of customers and cards affected.

       100.    Despite claiming to provide “additional details” through the Report, the reality is

that Hy-Vee has provided very limited details surrounding the breach that would allow consumers

to protect themselves against payment card fraud and identity theft.

       101.    Although the Report indicates Hy-Vee “also notified federal law enforcement and

the payment card networks,”19 it is apparent that Hy-Vee’s October 3, 2019 Incident Notification

letter20 to the Iowa Attorney General does not provide the full details of the Data Breach. Under

Iowa law,21 any data breach that affects at least 500 Iowa residents requires written notification to

the Attorney General’s Consumer Protection Division Director within five business days after

notifying affected people. IOWA CODE § 715C.2. It is unclear whether Hy-Vee acted timely in

providing notice to the Iowa Attorney General, and whether it has provided all impacted victims

with notice of the Data Breach.

Industry Standards and the Protection of Customer Card Information

       102.    It is well known in the retail industry that sensitive Card Information is valuable

and frequently targeted by hackers. In a recent article, Business Insider noted that “[d]ata breaches

are on the rise for all kinds of businesses, including retailers. . . . Many of them were caused by

flaws in payment systems either online or in stores.”22


19
   Id.
20
   https://www.iowaattorneygeneral.gov/media/cms/10319_HyVee__IA_07B5D907E6723.pdf
(last visited Dec. 30, 2019).
21
   https://www.iowaattorneygeneral.gov/for-consumers/security-breach-notifications (last visited
Dec. 30, 2019).
22
   Dennis Green and Mary Hanbury, “If you bought anything from these 11 companies in the last
year, your data may have been stolen,” BUSINESS INSIDER, available at

                                                 20
                          1:19-cv-01330-MMM # 21          Page 21 of 66




       103.      Despite the known risk of POS malware intrusions and the widespread publicity

and industry alerts regarding other notable (similar) data breaches, Hy-Vee failed to take

reasonable steps to adequately protect its computer systems and payment card environment from

being breached, and then failed to detect the Data Breach for many months.

       104.      Hy-Vee is, and at all relevant times has been, aware that the Card Information it

maintains as a result of purchases made at its locations is highly sensitive and could be used for

nefarious purposes by third parties. Indeed, it acknowledged in the Notice that it used heightened

data security technology (encryption) at its grocery store, pharmacy, and convenience store

locations, but not at the locations that were impacted by the Data Breach.

       105.      Its decision to utilize encryption at some of its other non-impacted locations,

coupled with its explicit statements in its Privacy notice, makes clear that Hy-Vee recognized the

importance of adequately safeguarding its customers’ sensitive Card Information yet failed to take

the steps necessary to protect that sensitive data. On its website, Hy-Vee’s Privacy notice provides

the following:

       Privacy

       Our Commitment to Privacy

       Hy-Vee, Inc. (“Hy-Vee”, “we”, “our” or “us”) is committed to respecting and protecting
       our customers’ privacy. . . . We take the issue of privacy very seriously and value the trust
       you place in us each time you visit our stores and use the services we provide.23




https://www.businessinsider.com/data-breaches-retailers-consumer-companies-2019-1 (last
visited Dec. 30, 2019).
23
   HY-VEE, Privacy, available at https://www.hy-vee.com/corporate/policy/privacy/ (last visited
Dec. 30, 2019).
                                              21
                         1:19-cv-01330-MMM # 21           Page 22 of 66




       106.    Hy-Vee is thus aware of the importance of safeguarding its customers’ Card

Information from the foreseeable consequences that would occur if its data security systems and

computer servers were breached.

       107.    Financial institutions and credit card processing companies have issued rules and

standards governing the basic measures that merchants must take to ensure that consumers’

valuable data is protected.

       108.    The Payment Card Industry Data Security Standard (“PCI DSS”) is a list of twelve

information security requirements that were promulgated by the Payment Card Industry Security

Standards Council. The PCI DSS list applies to all organizations and environments where

cardholder data is stored, processed, or transmitted, and requires merchants like Hy-Vee to protect

cardholder data, ensure the maintenance of vulnerability management programs, implement strong

access control measures, regularly monitor and test networks, and ensure the maintenance of

information security policies.

       109.    The twelve requirements of the PCI DSS are: (1) Install and maintain a firewall

configuration to protect cardholder data; (2) Do not use vendor-supplied defaults for system

passwords and other security parameters; (3) Protect stored cardholder data; (4) Encrypt

transmission of cardholder data across open, public networks; (5) Protect all systems against

malware and regularly update anti-virus software or programs; (6) Develop and maintain secure

systems and applications; (7) Restrict access to cardholder data by business need to know; (8)

Identify and authenticate access to system components; (9) Restrict physical access to cardholder

data; (10) Track and monitor all access to network resources and cardholder data; (11) Regularly




                                                22
                          1:19-cv-01330-MMM # 21            Page 23 of 66




test security systems and processes; (12) Maintain a policy that addresses information security for

all personnel.24

       110.     Furthermore, PCI DSS sets forth detailed and comprehensive requirements that

must be followed to meet each of the twelve mandates.

       111.     Hy-Vee was, at all material times, fully aware of its data protection obligations in

light of its participation in the payment card processing networks and its daily collection and

transmission of thousands of sets of Card Information.

       112.     Because Hy-Vee accepted payment cards containing sensitive financial

information, it knew that its customers were entitled to and did in fact rely on it to keep that

sensitive information secure from would-be data thieves in accordance with the PCI DSS

requirements.

       113.     Additionally, according to the Federal Trade Commission (“FTC”), the failure to

employ reasonable and appropriate measures to protect against unauthorized access to confidential

consumer data constitutes an unfair act or practice prohibited by Section 5 of the Federal Trade

Commission Act of 1914 (“FTC Act”), 15 U.S.C. § 45. See, e.g., FTC v. Wyndham Worldwide

Corp., 799 F.3d 236, 248 (3d Cir. 2015); see also See Consumer Data Protection: Hearing Before

the Subcomm. on Commerce, Mfg. & Trade of the H. Comm. on Energy & Commerce, 2011 WL

2358081, at *6 (June 15, 2011) (statement of Edith Ramirez, Comm’r, FTC) (“[T]he Commission

enforces the FTC Act’s proscription against unfair . . . acts . . . in cases where a business[‘s] . . .

failure to employ reasonable security measures causes or is likely to cause substantial consumer




24
   PCI SECURITY STANDARDS COUNCIL, PCI DSS Quick Reference Guide: Understanding the
Payment Card Industry Data Security Standard Version 3.2, at 9 (May 2016), available at
https://www.pcisecuritystandards.org/documents/PCIDSS_QRGv3_2.pdf?agreement=true&time
=1506536983345 (last visited Dec. 30, 2019).
                                             23
                         1:19-cv-01330-MMM # 21          Page 24 of 66




injury.”); Data Theft Issues: Hearing Before the Subcomm. on Commerce, Mfg. & Trade of the H.

Comm. on Energy & Commerce, 2011 WL 1971214, at *7 (May 4, 2011) (statement of David C.

Vladeck, Director, FTC Bureau of Consumer Protection) (same).

       114.    In 2007, the FTC published guidelines that establish reasonable data security

practices for businesses. The guidelines note that businesses should protect the personal customer

information that they keep; properly dispose of personal information that is no longer needed;

encrypt information stored on computer networks; understand their network’s vulnerabilities; and

implement policies for installing vendor-approved patches to correct security problems. The

guidelines also recommend that businesses consider using an intrusion detection system to expose

a breach as soon as it occurs; monitor all incoming traffic for activity indicating someone may be

trying to hack the system; watch for large amounts of data being transmitted from the system; and

have a response plan ready in the event of a breach.

       115.    The FTC has also published a document, entitled “Protecting Personal Information:

A Guide for Business,” which highlights the importance of having a data security plan, regularly

assessing risks to computer systems, and implementing safeguards to control such risks.25

       116.    The FTC has issued orders against businesses that failed to employ reasonable

measures to secure payment card data. These orders provide further guidance to businesses with

regards to their data security obligations.




25
  FEDERAL TRADE COMMISSION, Protecting Personal Information: A Guide for Business (Nov.
2011), https://www.ftc.gov/tips-advice/business-center/guidance/protecting-personal-
information-guide-business (last visited Dec. 16, 2019).
                                                24
                         1:19-cv-01330-MMM # 21            Page 25 of 66




Hy-Vee Disregarded Industry Standards for Customer Data Security

       117.    As noted above, Hy-Vee should have been and, based upon its acknowledged use

of encryption technology at certain locations, was aware of the need to have adequate data security

systems in place.

       118.    Despite this, Hy-Vee failed to upgrade and maintain its data security systems in a

meaningful way in order prevent data breaches. Hy-Vee’s security flaws run afoul of industry best

practices and standards. More specifically, the security practices in place at Hy-Vee are in stark

contrast and directly conflict with the PCI DSS core security standards.

       119.    Had Hy-Vee maintained its information technology systems (“IT systems”),

adequately protected them, and had adequate security safeguards in place, it could have prevented

the Data Breach.

       120.    As a result of industry warnings, awareness of industry best practices, the PCI DSS,

and numerous well-documented restaurant and retail (and other) data breaches, Hy-Vee was

alerted to the risk associated with failing to ensure that its IT systems were adequately secured.

       121.    Hy-Vee was not only aware of the threat of data breaches, generally, but was aware

of the specific danger of malware infiltration. Malware has been used recently to infiltrate large

retailers such as, inter alia, Target, GameStop, Chipotle, Jason’s Deli, Whole Foods, Sally Beauty,

Neiman Marcus, Michaels Stores, and Supervalu. As a result, Hy-Vee was aware that malware is

a real threat and is a primary tool of infiltration used by hackers seeking to carry out payment card

breaches.

       122.    In addition to the publicly announced data breaches described above (among many

others), Hy-Vee knew or should have known of additional warnings regarding malware

infiltrations from the U.S. Computer Emergency Readiness Team, a government unit within the


                                                 25
                         1:19-cv-01330-MMM # 21            Page 26 of 66




Department of Homeland Security, which alerted retailers to the threat of malware on July 31,

2014, and issued a guide for retailers on protecting against the threat of malware, which was

updated on August 27, 2014.26

       123.    Despite the fact that Hy-Vee was on notice of the very real possibility of consumer

data theft associated with its security practices and that Hy-Vee knew or should have known about

the elementary infirmities associated with its security systems, it still failed to make necessary

changes to its security practices and protocols, and permitted massive malware intrusions to occur

for months on end.

       124.    Hy-Vee, at all times relevant to this action, had a duty to Plaintiffs and members of

the class to: (a) properly secure Card Information submitted to or collected at Hy-Vee’s locations

and on Hy-Vee’s internal networks; (b) encrypt Card Information using industry standard methods;

(c) use available technology to defend its systems from well-known methods of invasion; (d) act

reasonably to prevent the foreseeable harms to Plaintiffs and class members, which would

naturally result from Card Information theft; and (e) promptly notify customers when Hy-Vee

became aware of the potential that customers’ Card Information may have been compromised.

       125.    Hy-Vee permitted customers’ Card Information to be compromised by failing to

take reasonable steps against an obvious threat.

       126.    In addition, leading up to the Data Breach, during the breach itself, and during the

investigation that followed, Hy-Vee failed to follow the guidelines set forth by the FTC.

       127.    Industry experts are clear that a data breach is indicative of data security failures.

Indeed, industry-leading research and advisory firm Aite Group has identified that: “If your data


26
  See U.S. COMPUTER EMERGENCY READINESS TEAM, Alert (TA14-212A): Backoff Point-of-Sale
Malware (July 31, 2014) (revised Sept. 30, 2016), https://www.us-cert.gov/ncas/alerts/TA14-
212A (last visited Dec. 30, 2019).

                                                   26
                            1:19-cv-01330-MMM # 21            Page 27 of 66




was stolen through a data breach that means you were somewhere out of compliance” with

payment industry data security standards.27

          128.     The Data Breach is particularly egregious and its data security failures are

particularly alarming given that the breach reportedly resulted in at least 5.3 million cards being

stolen and illegally placed for sale on the dark web, and because the Data Breach was permitted to

occur for over 6 months at some locations and over 7 months at others (with a handful of locations

experiencing the breach for even longer). Clearly, had Hy-Vee utilized adequate data security and

data breach precautions, the window of the Data Breach would have been significantly mitigated,

and the level of impact could have been reduced, had the breach been permitted to happen at all in

the first place.

          129.     One commentator in the data security industry noted as to a previous, unrelated data

breach:

          . . . 2 million cards on sale on the dark web would indicate this was a very
          successful project for the cybercriminals involved, and one which is likely to be
          incredibly profitable. POS-malware breaches happen in the US with alarming
          regularity, and businesses should be well aware that they need to not only protect
          their central networks but also need to account for physical locations as well. . . .
          Moving forward, financial institutions should consider implementing a system of
          two-factor authentication in conjunction with a passive biometric solutions in
          order to mitigate the entirely avoidable outcomes of security incidents such as
          this.28




27
   Lisa Baertlein, Chipotle Says Hackers Hit Most Restaurants in Data Breach, REUTERS (May
26, 2017), http://www.reuters.com/article/us-chipotle-cyber-idUSKBN18M2BY (last visited
Dec. 30, 2019).
28
   “Cyber Attack on Earl Enterprises (Planet Hollywood),” isBuzznews (Apr. 1, 2019), available
at https://www.informationsecuritybuzz.com/expert-comments/cyber-attack-on-earl-enterprises-
planet-hollywood/ (last visited Dec. 30, 2019).
                                                27
                          1:19-cv-01330-MMM # 21           Page 28 of 66




       130.      With more than 5.3 million cards reportedly stolen in the Hy-Vee breach, this

clearly marks a highly successful outing for criminals and a large failure on Hy-Vee’s part as to

data security.

       131.      Specifically, with respect to the Hy-Vee Data Breach, another commentator—

Morey Haber, the Chief Technology Officer and Chief Information Security Officer at cyber

security company Beyond Trust—noted that

                 The attack vectors used against Hy-Vee are quite typical in the
                 cyber-security landscape. The breach is not uncommon compared
                 to other environments that have been compromised, including using
                 things like credit card skimmers, common passwords, or data bases
                 in the back-end . . . . The consumer is really at the mercy of the
                 company to have proper security IT. Whether they’ve protected their
                 data bases or their website, their gas pumps from skimmers, it's
                 really up to the business to have proper security . . . .29

       132.      Because payment card data breaches involving malware are so common, and given

the high level of data security measures available to companies that take customer payment

information in, like Hy-Vee, there is no reason why Hy-Vee could not have adequately protected

its systems and servers from the Data Breach.

       133.      As a result of the events detailed herein, Plaintiffs and class members suffered

actual, palpable fraud and losses resulting from the Data Breach, including: financial losses related

to the purchases made at Hy-Vee that Plaintiffs and class members would not have made had they

known of Hy-Vee’s careless approach to cybersecurity; lost control over the value of personal

information; unreimbursed losses relating to fraudulent charges; losses and fees relating to

exceeding credit and debit card limits, balances, and bounced transactions; harm resulting from



29
  Marcus Espinoza, What does the Hy-Vee data breach means [sic] for customers?, KHQA
(Oct. 22, 2019), https://khqa.com/news/local/what-does-the-hy-vee-data-breach-means-for-
customers (last visited Dec. 30, 2019) (emphasis added).

                                                 28
                             1:19-cv-01330-MMM # 21            Page 29 of 66




damaged credit scores and information; loss of time and money resolving fraudulent charges; loss

of time and money obtaining protections against future identity theft; and other harm resulting

from the unauthorized use or threat of unauthorized use of stolen Card Information.

         134.       These costs and expenses will continue to accrue as additional fraud alerts and

fraudulent charges occur and are discovered.

         135.       Furthermore, the Card Information stolen from Hy-Vee’s locations can be used to

drain debit card-linked bank accounts, make “clone” credit cards, or to buy items on certain less-

secure websites.

         136.       To date, and as made clear in the Report, Hy-Vee is not taking any real measures

to assist affected customers. In the first place, it has bled out information about the Data Breach

at its own, very slow pace over the course numerous months, leaving victims of the breach in the

dark and vulnerable to continued fraud. All that Hy-Vee has done to assist impacted customers is

to offer this sage advice: “It is always advisable to review your payment card statements for any

unauthorized activity. You should immediately report any unauthorized charges to your card

issuer . . . .”30

         137.       These “suggestions” make it clear that Hy-Vee is shifting the responsibility for the

Data Breach to consumers, rather than taking real steps to assist its customers in protecting against

the fraud to which Hy-Vee exposed them. Upon information and belief, to date, Hy-Vee is not

offering credit monitoring or identity theft insurance to customers impacted by the Data Breach.

         138.       Hy-Vee’s failure to adequately protect its customers’ Card Information has resulted

in consumers having to undertake various errands (e.g., obtaining credit monitoring, checking




30
  HY-VEE, Hy-Vee Reports Findings from Investigation of Payment Card Data Incident, supra
note 4.
                                           29
                         1:19-cv-01330-MMM # 21            Page 30 of 66




credit reports, etc.) that require extensive amounts of time, calls, and, for many of the credit and

fraud protection services, payment of their own money. At the same time, Hy-Vee is doing nothing

to assist those affected by the Data Breach and has withheld important details about the Data

Breach as it conducts its investigation. Instead, Hy-Vee is putting the burden on the consumer to

discover possible fraudulent transactions.

                                    CLASS ALLEGATIONS

       139.    Plaintiffs bring this action individually and on behalf of the following classes and

subclasses (collectively “the class” or “the classes”) pursuant to Fed. R. Civ. P. 23:


       National Class

       All persons who used a credit card or debit card at a Compromised Hy-Vee
       Location identified in Exhibit A during the Relevant Date Range for that location.

       140.    In the alternative to the National Class, Plaintiffs bring this action

individually and on behalf of the following state subclasses:

       Illinois Class

       All persons who used a credit card or debit card at a Compromised Hy-Vee Location in
       Illinois identified in Exhibit A during the Relevant Date Range for that location.

       Iowa Class

       All persons who used a credit card or debit card at a Compromised Hy-Vee Location in
       Iowa identified in Exhibit A during the Relevant Date Range for that location.

       Kansas Class

       All persons who used a credit card or debit card at a Compromised Hy-Vee Location in
       Kansas identified in Exhibit A during the Relevant Date Range for that location.

       Minnesota Class

       All persons who used a credit card or debit card at a Compromised Hy-Vee Location in
       Minnesota identified in Exhibit A during the Relevant Date Range for that location.


                                                 30
                          1:19-cv-01330-MMM # 21             Page 31 of 66




        Missouri Class

        All persons who used a credit card or debit card at a Compromised Hy-Vee Location in
        Missouri identified in Exhibit A during the Relevant Date Range for that location.

        Wisconsin Class

        All persons who used a credit card or debit card at a Compromised Hy-Vee Location in
        Wisconsin identified in Exhibit A during the Relevant Date Range for that location.

        141.    Excluded from the classes are Hy-Vee, its affiliates, officers, directors, assigns,

successors, and the Judge(s) assigned to this case. Plaintiffs reserve the right to modify, change,

or expand the definitions of the classes based on discovery and further investigation.

        142.     Numerosity: While the precise number of class members has not yet been

determined, members of the classes are so numerous that their individual joinder is impracticable,

as the proposed classes appear to include approximately 5.3 million members who are

geographically dispersed. Upon information and belief, the Data Breach affected millions of

consumers across the United States.

        143.     Typicality: Plaintiffs’ claims are typical of class members’ claims. Plaintiffs and

all class members were injured through Hy-Vee’s uniform misconduct. The same event and

conduct that gave rise to Plaintiffs’ claims are identical to those that give rise to the claims of every

other class member because Plaintiffs and each class member had their sensitive data and Card

Information compromised in the same way by the same conduct by Hy-Vee.

        144.     Adequacy: Plaintiffs are adequate representatives of the classes because

Plaintiffs’ interests do not conflict with the interests of the classes that they seek to represent;

Plaintiffs have retained counsel that are competent and highly experienced in class action

litigation, including data breach cases in particular; and Plaintiffs and Plaintiffs’ counsel intend to

prosecute this action vigorously. The interests of the classes will be fairly and adequately protected

by Plaintiffs and their counsel.
                                                   31
                         1:19-cv-01330-MMM # 21            Page 32 of 66




       145.    Superiority: A class action is superior to other available means of fair and efficient

adjudication of the claims of Plaintiffs and the class members. The injury suffered by each

individual class member is relatively small in comparison to the burden and expense of individual

prosecution of complex and expensive litigation. It would be very difficult if not impossible for

class members individually to effectively redress Hy-Vee’s wrongdoing. Even if class members

could afford such individual litigation, the court system could not. Individualized litigation

presents a potential for inconsistent or contradictory judgments. Individualized litigation increases

the delay and expense to all parties, and to the court system, presented by the complex legal and

factual issues of the case. By contrast, the class action device presents far fewer management

difficulties and provides the benefits of single adjudication, economy of scale, and comprehensive

supervision by a single court.

       146.     Existence and Predominance of Common Questions of Fact and Law:

Common questions of law and fact exist as to Plaintiffs and all class members. These questions

predominate over the questions affecting individual class members. These common legal and

factual questions include, but are not limited to, the following:

         •    whether Hy-Vee engaged in the wrongful conduct alleged herein;

         •    whether Hy-Vee owed duties to Plaintiffs and members of the class to protect their

              Card Information and to provide timely and accurate notice of the Data Breach to

              Plaintiffs and the class, and whether it breached these duties;

         •    whether Hy-Vee violated federal and state laws as a result of the Data Breach;

         •    whether Hy-Vee knew or should have known that its computer and network systems

              were vulnerable to attacks from hackers and cyber-criminals;

         •    whether Hy-Vee’s conduct was the proximate cause of the breach of its computer and


                                                 32
                           1:19-cv-01330-MMM # 21          Page 33 of 66




              network systems resulting in the theft of customers’ Card Information;

         •    whether Hy-Vee wrongfully failed to inform Plaintiffs and members of the class that

              it did not maintain computer software and other security procedures and precautions

              sufficient to reasonably safeguard consumers’ sensitive financial and personal data;

         •    whether Hy-Vee failed to inform Plaintiffs and the class of the Data Breach in a

              timely and accurate manner;

         •    whether Hy-Vee has taken adequate preventive and precautionary measures to ensure

              the Plaintiffs and class members will not experience further harm;

         •    whether Plaintiffs and members of the class suffered injury as a proximate result of

              Hy-Vee’s conduct or failure to act; and

         •    whether Plaintiffs and the class are entitled to recover damages, equitable relief, and

              other relief, and the extent of the remedies that should be afforded to Plaintiffs and

              the class.

       147.     Hy-Vee has acted or refused to act on grounds generally applicable to Plaintiffs and

the other members of the class, thereby making appropriate final injunctive relief and declaratory

relief with respect to the class as a whole.

       148.     Given that Hy-Vee has engaged in a common course of conduct as to Plaintiffs and

the class, similar or identical injuries and common law and statutory violations are involved, and

common questions outweigh any potential individual questions.

       149.     The class is defined in terms of objective characteristics and common transactional

facts; namely, the exposure of sensitive Card Information to cyber criminals due to Hy-Vee’s

failure to protect this information, adequately warn the class that it lacked adequate data security

measures, and failure to adequately warn that it was breached. Class membership will be readily


                                                 33
                           1:19-cv-01330-MMM # 21            Page 34 of 66




ascertainable from Hy-Vee’s business records, and/or from records of third parties.

          150.   Plaintiffs reserve the right to revise the above class definitions and any of the

averments of fact herein based on facts adduced in discovery.

                                         COUNT I
                                      NEGLIGENCE
   (On Behalf of Plaintiffs and the Nationwide Class, or, Alternatively, Each State Class)

          151.   Plaintiffs reallege and incorporate all previous allegations as though fully set forth

herein.

          152.   Hy-Vee collected Card Information from Plaintiffs and class members in exchange

for its sale of food and other services at its impacted locations.

          153.   Hy-Vee owed a duty to Plaintiffs and the class to maintain confidentiality and to

exercise reasonable care in safeguarding and protecting their financial and personal information in

Hy-Vee’s possession from being compromised by unauthorized persons. This duty included,

among other things, designing, maintaining, and testing Hy-Vee’s networks and data security

systems to ensure that Plaintiffs’ and class members’ financial and personal information in Hy-

Vee’s possession was adequately protected in the process of collection and following collection

while stored on Hy-Vee’s systems.

          154.   Hy-Vee further owed a duty to Plaintiffs and class members to implement processes

that would detect a breach of its security system in a timely manner and to timely act upon warnings

and alerts, including those generated by its own security systems.

          155.   Hy-Vee owed a duty to Plaintiffs and class members to provide security consistent

with industry standards and requirements and to ensure that its computer systems and networks—

and the personnel responsible for them—adequately protected the financial and personal




                                                  34
                        1:19-cv-01330-MMM # 21            Page 35 of 66




information of Plaintiffs and class members whose confidential data Hy-Vee obtained and

maintained.

       156.    Hy-Vee knew, or should have known, of the risks inherent in collecting and storing

Plaintiffs’ and class members’ financial and personal information and the critical importance of

providing adequate security for that information.

       157.    Hy-Vee’s conduct created a foreseeable risk of harm to Plaintiffs and class

members. This conduct included but was not limited to Hy-Vee’s failure to take the steps and

opportunities to prevent and stop the Data Breach as described herein. Hy-Vee’s conduct also

included its decision not to comply with industry standards for the safekeeping and maintenance

of the financial and personal information of Plaintiffs and class members.

       158.     Hy-Vee knew or should have known that it had inadequate computer systems and

data security practices to safeguard such information, and Hy-Vee knew or should have known

that hackers would attempt or were attempting to access the personal financial information in

databases such as Hy-Vee’s.

       159.     Hy-Vee breached the duties it owed to Plaintiffs and members of the class by

failing to exercise reasonable care and implement adequate security systems, protocols, and

practices sufficient to protect the medical, financial, and personal information of Plaintiffs and

members of the class, as identified above. This breach was a proximate cause of injuries and

damages suffered by Plaintiffs and class members.

       160.    As a direct and proximate result of Hy-Vee’s negligent conduct, Plaintiffs and class

members have been injured and are entitled to damages in an amount to be proven at trial.




                                                35
                          1:19-cv-01330-MMM # 21             Page 36 of 66




                                         COUNT II
                                  NEGLIGENCE PER SE
   (On Behalf of Plaintiffs and the Nationwide Class, or, Alternatively, Each State Class)

          161.   Plaintiffs reallege and incorporate all previous allegations as though fully set forth

herein.

          162.   Pursuant to the FTC Act, 15 U.S.C. § 45, Hy-Vee had a duty to provide fair and

adequate computer systems and data security practices to safeguard Plaintiffs’ and class members’

personal information.

          163.   Section 5 of the FTC Act prohibits “unfair . . . practices in or affecting commerce,”

including, as interpreted and enforced by the FTC, the unfair act or practice by businesses, such as

Hy-Vee, of failing to use reasonable measures to protect Card Information. The FTC publications

and orders described above also form part of the basis of Hy-Vee’s duty to protect Plaintiffs’ and

class members’ sensitive information.

          164.   Hy-Vee violated Section 5 of the FTC Act (and similar state statutes) by failing to

use reasonable measures to protect Card Information and not complying with applicable industry

standards, including PCI DSS, as described in detail herein. Hy-Vee’s conduct was particularly

unreasonable given the nature and amount of Card Information it collected and stored and the

foreseeable consequences of a data breach, including, specifically, the immense damages that

would result to consumers and financial institutions.

          165.   The harm that has occurred is the type of harm the FTC Act (and similar state

statutes) is intended to guard against. Indeed, the FTC has pursued numerous enforcement actions

against businesses that, as a result of their failure to employ reasonable data security measures and

avoid unfair and deceptive practices, caused the same harm as that suffered by Plaintiffs and the

class.


                                                  36
                         1:19-cv-01330-MMM # 21            Page 37 of 66




       166.    Hy-Vee had a duty to Plaintiffs and class members to implement and maintain

reasonable security procedures and practices to safeguard Plaintiffs’ and class members’ personal

information.

       167.    Hy-Vee breached its duties to Plaintiffs and class members under the FTC Act (and

similar state statutes), by failing to provide fair, reasonable, or adequate computer systems and

data security practices to safeguard Plaintiffs’ and class members’ financial and personal

information.

       168.    Hy-Vee’s violation of Section 5 of the FTC Act (and similar state statutes) and its

failure to comply with applicable laws and regulations constitutes negligence per se.

       169.    But for Hy-Vee’s wrongful and negligent breach of its duties owed to Plaintiffs and

class members, they would not have been injured.

       170.    The injury and harm suffered by Plaintiffs and class members was the reasonably

foreseeable result of Hy-Vee’s breach of its duties. Hy-Vee knew or should have known that it was

failing to meet its duties and that its breach would cause Plaintiffs and class members to suffer the

foreseeable harms associated with the exposure of their Card Information.

       171.    Had Plaintiffs and class members known that Hy-Vee did and does not adequately

protect customer Card Information, they would not have made purchases at Hy-Vee’s locations.

       172.    As a direct and proximate result of Hy-Vee’s negligence per se, Plaintiffs and class

members have suffered harm, including loss of time and money resolving fraudulent charges; loss

of time and money obtaining protections against future identity theft; financial losses related to the

purchases made at Hy-Vee that Plaintiffs and class members would not have made had they known

of Hy-Vee’s careless approach to cyber security; lost control over the value of personal

information; unreimbursed losses relating to fraudulent charges; losses relating to exceeding credit


                                                 37
                          1:19-cv-01330-MMM # 21             Page 38 of 66




and debit card limits and balances; harm resulting from damaged credit scores and information;

and other harm resulting from the unauthorized use or threat of unauthorized use of stolen Card

Information, entitling them to damages in an amount to be proven at trial.

                                         COUNT III
                           BREACH OF IMPLIED CONTRACT
   (On Behalf of Plaintiffs and the Nationwide Class, or, Alternatively, Each State Class)

          173.   Plaintiffs reallege and incorporate all previous allegations as though fully set forth

herein.

          174.   Plaintiffs and class members who made purchases at Hy-Vee’s locations during the

period in which the Data Breach occurred had implied contracts with Hy-Vee.

          175.   Specifically, Plaintiffs and class members paid money to Hy-Vee and, in

connection with those transactions, provided Hy-Vee with their Card Information. In exchange,

Hy-Vee agreed, among other things: (1) to provide food, gasoline, and food services to Plaintiffs

and class members at its various locations; (2) to take reasonable measures to protect the security

and confidentiality of Plaintiff’s and class members’ Card Information; and (3) to protect

Plaintiffs’ and class members’ personal information in compliance with federal and state laws and

regulations and industry standards.

          176.   Protection of personal information is a material term of the implied contracts

between Plaintiffs and class members, on the one hand, and Hy-Vee, on the other hand. Indeed,

as set forth, supra, Hy-Vee recognized the importance of data security and privacy of customers’

sensitive financial information in the privacy policy. Had Plaintiffs and class members known that

Hy-Vee would not adequately protect customer Card Information, they would not have made

purchases at Hy-Vee’s locations.




                                                  38
                           1:19-cv-01330-MMM # 21            Page 39 of 66




          177.   Hy-Vee did not satisfy its promises and obligations to Plaintiffs and class members

under the implied contracts because it did not take reasonable measures to keep their personal

information secure and confidential and did not comply with the applicable laws, regulations, and

industry standards.

          178.   Hy-Vee materially breached its implied contracts with Plaintiffs and class members

by failing to implement adequate payment card and Card Information security measures.

          179.   Plaintiffs and class members fully performed their obligations under their implied

contracts with Hy-Vee.

          180.   Hy-Vee’s failure to satisfy its obligations led directly to the successful intrusion of

Hy-Vee’s computer servers and stored Card Information and led directly to unauthorized parties

access and exfiltration of Plaintiffs’ and class members’ Card Information.

          181.   Hy-Vee breached these implied contracts as a result of its failure to implement

security measures.

          182.   Also, as a result of Hy-Vee’s failure to implement the security measures, Plaintiffs

and class members have suffered actual damages resulting from the theft of their personal

information and remain at imminent risk of suffering additional damages in the future.

          183.   Accordingly, Plaintiffs and class members have been injured as a proximate result

of Hy-Vee’s breaches of implied contracts and are entitled to damages and/or restitution in an

amount to be proven at trial.

                                         COUNT IV
         BREACH OF CONTRACTS TO WHICH PLAINTIFFS AND CLASS
          MEMBERS WERE INTENDED THIRD-PARTY BENEFICIARIES
   (On Behalf of Plaintiffs and the Nationwide Class, or, Alternatively, Each State Class)

          184.   Plaintiffs incorporate all foregoing substantive allegations as if fully set forth

herein.

                                                   39
                         1:19-cv-01330-MMM # 21            Page 40 of 66




       185.    Upon information and belief, Plaintiffs and class members are intended third-party

beneficiaries of contracts entered into between Hy-Vee and various entities including, without

limitation, (i) contracts between Hy-Vee and its merchant customers to process credit card and/or

debit card transactions, (ii) contracts between Hy-Vee and Visa and/or MasterCard (including their

operating regulations), and (iii) contracts between Hy-Vee and its acquiring banks.

       186.    Upon further information and belief, these contracts and regulations require, inter

alia, that Hy-Vee take appropriate steps to safeguard the sensitive financial information of Hy-

Vee’s customers, like Plaintiffs and class members.

       187.    Plaintiffs and the class members are intended third party beneficiaries of these

contracts and regulations. Under the circumstances, recognition of a right to performance by

Plaintiffs and the class members is appropriate to effectuate the intentions of the parties to these

contracts. One or more of the parties to these contracts intended to give Plaintiffs and the class

members the benefit of the performance promised in the contracts.

       188.    Hy-Vee breached these agreements, which directly and/or proximately caused

Plaintiffs and the class members to suffer substantial damages.

       189.    Upon further information and belief, Hy-Vee saved (or avoided spending) a

substantial sum of money by knowingly failing to comply with its contractual obligations, and

continues to do so.

       190.    Accordingly, Plaintiffs and class members who have been injured are entitled to

damages, restitution, and other relief in an amount to be proven at trial.




                                                 40
                          1:19-cv-01330-MMM # 21           Page 41 of 66




                                           COUNT V
                VIOLATION OF THE ILLINOIS CONSUMER FRAUD AND
                         DECEPTIVE BUSINESS PRACTICES ACT
                    815 ILL. COMP. STAT. §§ 505/1, et seq. (“Illinois CFA”)
             (On Behalf of Plaintiffs Perdue and Davis-Berg, and the Illinois Class)

          191.   Plaintiffs incorporate all foregoing substantive allegations as if fully set forth

herein.

          192.   Plaintiffs Perdue and Davis-Berg and the Illinois Class are “consumers” as that

term is defined in 815 ILL. COMP. STAT. § 505/1(e). Plaintiffs Perdue and Davis-Berg, the Illinois

Class, and Hy-Vee are “persons” as that term is defined in 815 ILL. COMP. STAT. § 505/1(c).

          193.   Hy-Vee is engaged in “trade” or “commerce”, including provision of services, as

those terms are defined under 815 ILL. COMP. STAT. § 505/1(f).

          194.   Hy-Vee engages in the “sale” of “merchandise” (including services) as defined by

815 ILL. COMP. STAT. § 505/1(b) and (d).

          195.   Hy-Vee engaged in deceptive and unfair acts and practices, misrepresentation, and

the concealment, suppression, and omission of material facts in connection with the sale and

advertisement of “merchandise” (as defined in the Illinois CFA) in violation of the Illinois CFA,

including but not limited to the following:

                 •      failing to maintain sufficient security to keep Plaintiffs’ and class
                        members’ sensitive Card Information being hacked and stolen;
                 •      misrepresenting material facts to the class, in connection with the
                        sale of goods and services, by representing that they would maintain
                        adequate data privacy and security practices and procedures to
                        safeguard class members’ Card Information from unauthorized
                        disclosure, release, data breaches, and theft;
                 •      misrepresenting material facts to the class, in connection with sale
                        of goods and services, by representing that Hy-Vee did and would
                        comply with the requirements of relevant federal and state laws
                        pertaining to the privacy and security of class members’ Card
                        Information; and

                                                 41
                         1:19-cv-01330-MMM # 21            Page 42 of 66




               •       failing to take proper action following the Data Breach to enact
                       adequate privacy and security measures and protect class members’
                       Card Information and other personal information from further
                       unauthorized disclosure, release, data breaches, and theft.

       196.    In addition, Hy-Vee’s failure to disclose that its computer systems were not well-

protected – including Hy-Vee’s failure to disclose that, despite the general trend of a shift to chip

technology for point of sale transactions, Hy-Vee had not made this transition – and that Plaintiffs’

and Illinois Class members’ sensitive information was vulnerable and susceptible to intrusion and

cyberattacks constitutes deceptive and/or unfair acts or practices because Hy-Vee knew such facts

would (a) be unknown to and not easily discoverable by Plaintiffs and the Illinois Class; and (b)

defeat Plaintiffs’ and Illinois Class members’ ordinary, foreseeable and reasonable expectations

concerning the security of their Card Information on Hy-Vee’s servers.

       197.    Hy-Vee intended that Plaintiffs and the Illinois Class rely on its deceptive and

unfair acts and practices, misrepresentations, and the concealment, suppression, and omission of

material facts, in connection with Hy-Vee’s offering of goods and services and incorporating

Plaintiffs’ and Illinois Class members’ Card Information on its servers, in violation of the Illinois

CFA.

       198.    Hy-Vee also engaged in unfair acts and practices by failing to maintain the privacy

and security of class members’ personal information, in violation of duties imposed by and public

policies reflected in applicable federal and state laws, resulting in the data breach. These unfair

acts and practices violated duties imposed by laws including the Federal Trade Commission Act

(15 U.S.C. § 45) and similar state laws.

       199.    Hy-Vee’s wrongful practices occurred in the course of trade or commerce.




                                                 42
                           1:19-cv-01330-MMM # 21          Page 43 of 66




        200.    Hy-Vee’s wrongful practices were and are injurious to the public interest because

those practices were part of a generalized course of conduct on the part of Hy-Vee that applied to

all Illinois Class members and were repeated continuously before and after Hy-Vee obtained

sensitive Card Information and other information from Plaintiffs and Illinois Class members. All

Illinois Class members have been adversely affected by Hy-Vee’s conduct and the public was and

is at risk as a result thereof.

        201.    Hy-Vee also violated 815 ILCS 505/2 by failing to immediately notify affected

customers of the nature and extent of the Data Breach pursuant to the Illinois Personal Information

Protection Act, 815 ILCS 530/1, et. seq., which provides, at Section 10:

         Notice of Breach.

         (a) Any data collector that owns or licenses personal information concerning an
         Illinois resident shall notify the resident at no charge that there has been a breach
         of the security of the system data following discovery or notification of the breach.
         The disclosure notification shall be made in the most expedient time to determine
         the scope of the breach and restore the reasonable integrity, security and
         confidentiality of the data system.

        202.     815 ILCS 530/20 provides that a violation of 815 ILCS 530/10 “constitutes an

unlawful practice under the Consumer Fraud and Deceptive Business Practices Act.”

        203.    As a result of Hy-Vee’s wrongful conduct, Plaintiffs and Illinois Class members

were injured in that they never would have allowed their sensitive Card Information – the value of

which Plaintiffs and Illinois Class members no long have control – to be provided to Hy-Vee if

they had been told or knew that Hy-Vee failed to maintain sufficient security to keep such data

from being hacked and taken by others.




                                                 43
                         1:19-cv-01330-MMM # 21             Page 44 of 66




       204.    Hy-Vee’s unfair and/or deceptive conduct proximately caused Plaintiffs’ and class

members’ injuries because, had Hy-Vee maintained customer Card Information with adequate

security, Plaintiffs and the class members would not have lost it.

       205.    As a direct and proximate result of Hy-Vee’s conduct, Plaintiffs and class members

have suffered harm, including but not limited to loss of time and money resolving fraudulent

charges; loss of time and money obtaining protections against future identity theft; financial losses

related to the purchases made at Hy-Vee that Plaintiffs and class members would have never made

had they known of Hy-Vee’s careless approach to cybersecurity; lost control over the value of

personal information; unreimbursed losses relating to fraudulent charges; losses relating to

exceeding credit and debit card limits and balances; harm resulting from damaged credit scores

and information; and other harm resulting from the unauthorized use or threat of unauthorized use

of stolen Card Information, entitling them to damages in an amount to be proven at trial.

       206.    Pursuant to 815 ILL. COMP. STAT. § 505/10a(a), Plaintiffs seek actual,

compensatory, and punitive damages (pursuant to 815 ILL. COMP. STAT. § 505/10a(c)), injunctive

relief, and court costs and attorneys’ fees as a result of Hy-Vee’s violations of the Illinois CFA.

                                    COUNT VI
VIOLATIONS OF THE ILLINOIS UNIFORM DECEPTIVE TRADE PRACTICES ACT
             815 ILL. COMP. STAT. §§ 510/1, et seq. (“Illinois DTPA”)
       (On Behalf of Plaintiffs Perdue and Davis-Berg, and the Illinois Class)

       207.    Plaintiffs repeat and reallege the allegations above as if fully set forth herein.

       208.    Plaintiffs Perdue and Davis-Berg, the Illinois Class, and Hy-Vee are “persons” as

defined in 815 ILL. COMP. STAT. § 510/1(5).

       209.    The Illinois DTPA broadly prohibits deceptive trade practices. As set forth herein,

Hy-Vee failed to safeguard Plaintiffs’ and class members’ confidential and sensitive personal



                                                 44
                          1:19-cv-01330-MMM # 21             Page 45 of 66




information. Accordingly, Hy-Vee has engaged in deceptive trade practices as defined in 815 ILL.

COMP. STAT. § 510/2.

       210.      Hy-Vee’s actions as set forth above occurred in the conduct of trade or commerce.

       211.      Hy-Vee knew or should have known that its conduct violated the Illinois DTPA.

       212.      Hy-Vee’s conduct was material to Plaintiffs and the class.

       213.      As set forth herein, Plaintiffs and the class suffered ascertainable loss caused by

Hy-Vee’s violations of the Illinois DTPA, which proximately caused injuries to Plaintiffs and the

other class members.

       214.      Pursuant to 815 ILL. COMP. STAT. § 510/3, Plaintiffs and the Illinois Class are

entitled to an award of injunctive relief to prevent Hy-Vee’s deceptive trade practices and, because

Hy-Vee’s conduct was willful, an award of reasonable attorneys’ fees.

                                           COUNT VII
                 VIOLATIONS OF THE IOWA PERSONAL INFORMATION
                         SECURITY BREACH PROTECTION ACT
                            IOWA CODE § 715C.2 (“Iowa PISBPA”)
                (On Behalf of Plaintiffs Ellingson and Savoie and the Iowa Class)

       215.      Plaintiffs reallege and incorporate all previous allegations as though fully set

forth herein.

       216.      Hy-Vee is a business that licenses computerized data including the Card

Information of Plaintiffs Ellingson and Savoie, and members of the Iowa Class, as defined by

IOWA CODE § 715C.2(1).

       217.      Plaintiffs and Iowa Class members’ Card Information includes financial

information covered under IOWA CODE §§ 715C.2(1), as defined under § 715C.1(11)(a)(3).

       218.      Hy-Vee acted as a licensee of Card Information in using it to complete payment

card transactions and maintaining the sensitive Card Information on its systems. Hy-Vee knew


                                                  45
                            1:19-cv-01330-MMM # 21            Page 46 of 66




of the intrusion into its servers and payment card environment but sat on its hands for months as

it investigated the Data Breach before beginning to notify consumers impacted by the Data

Breach. It delayed in sending the requisite, “immediate” notice to consumers under the Iowa

PISBPA to Plaintiffs Ellingson and Savoie and other Iowa Class members. To date, Plaintiff

Ellingson still has received no direct notice from Hy-Vee.

          219.    Because Hy-Vee was aware of a breach of its systems and payment card

environment, it had an obligation to disclose the Data Breach in a timely and accurate fashion.

          220.    By failing to disclose the Data Breach in a timely and accurate fashion, Plaintiffs

and Iowa Class members were harmed because they were not immediately able to take action

and precautions to prevent credit fraud and identity theft.

          221.    By failing to disclose the Data Breach in a timely and accurate fashion, Hy-Vee

violated IOWA CODE §§ 715C.2(1).

          222.    Pursuant to IOWA CODE § 715C.2(9), a violation of IOWA CODE § 715C.2 is an

unlawful practice under IOWA CODE § 714.16(7).

          223.    As a direct and proximate result of Hy-Vee’s violations of IOWA CODE § 715C.2,

Plaintiffs and Iowa Class members suffered damages, as described above. Plaintiffs and Iowa

Class members seek relief under IOWA CODE § 714.16(7), including actual damages and

injunctive relief.

                                            COUNT VIII
                   VIOLATIONS OF THE IOWA CONSUMER FRAUD ACT
                         IOWA CODE §§ 714H.3, 714H.5 (“Iowa CFA”)
                 (On Behalf of Plaintiffs Ellingson and Savoie and the Iowa Class)

          224.    Plaintiffs reallege and incorporate all previous allegations as though fully set forth

herein.



                                                    46
                        1:19-cv-01330-MMM # 21          Page 47 of 66




       225.   Plaintiffs Ellingson and Savoie and Iowa Class members are “consumers” as

defined by the Iowa CFA. IOWA CODE § 714H.2(3).

       226.   Hy-Vee is a “person” as defined by the Iowa CFA. IOWA CODE § 714H.2(7).

       227.   Hy-Vee’s conduct described herein related to the “sale” or “advertisement” of

“merchandise” as defined by IOWA CODE §§ 714H.2(2), (6), & (8).

       228.   Hy-Vee engaged in unfair, deceptive, and unconscionable trade practices, in

violation of the Iowa CFA, including:

              a. Failing to implement and maintain reasonable security and privacy measures

                  to protect Plaintiffs’ and Iowa Class members’ sensitive Card Information,

                  which was a direct and proximate cause of the Data Breach;

              b. Failing to identify foreseeable security and privacy risks, remediate identified

                  security and privacy risks, and adequately improve security and privacy

                  measures following previous cybersecurity incidents, which was a direct and

                  proximate cause of the Data Breach;

              c. Failing to comply with common law and statutory duties pertaining to the

                  security and privacy of Plaintiffs’ and Iowa Class members’ sensitive Card

                  Information, including duties imposed by inter alia the FTC Act, 15 U.S.C. §

                  45, which was a direct and proximate cause of the Data Breach;

              d. Misrepresenting that it would protect the privacy and confidentiality of

                  Plaintiffs’ and Iowa Class members’ sensitive Card Information, including by

                  implementing and maintaining reasonable security measures;

              e. Misrepresenting that it would comply with common law and statutory duties

                  pertaining to the security and privacy of Plaintiffs’ and Iowa Class members’


                                              47
                         1:19-cv-01330-MMM # 21           Page 48 of 66




                   sensitive Card Information, including duties imposed by inter alia the FTC Act,

                   15 U.S.C. § 45;

               f. Omitting, suppressing, and concealing the material fact that it did not

                   reasonably or adequately secure Plaintiffs’ and Iowa Class members’ sensitive

                   Card Information; and

               g. Omitting, suppressing, and concealing the material fact that it did not comply

                   with common law and statutory duties pertaining to the security and privacy

                   of Plaintiffs’ and Iowa Class members’ sensitive Card Information, including

                   duties imposed by inter alia the FTC Act, 15 U.S.C. § 45.

       229.    Hy-Vee’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of its data security and ability to protect the

confidentiality of consumers’ Card Information.

       230.    Hy-Vee intended to mislead Plaintiffs and Iowa Class members and it intended to

induce them to rely on its misrepresentations and omissions.

       231.    Hy-Vee’s untrue, deceptive, and misleading assertions, and representations, and

its omissions concerning its data security materially induced Plaintiffs and other members of the

Iowa Class to pay more than they otherwise would have paid at Hy-Vee had they known of is

inadequate data security measures, and caused Plaintiffs to suffer losses.

       232.    Hy-Vee acted intentionally, knowingly, and maliciously to violate the Iowa CFA,

and recklessly disregarded Plaintiffs’ and Iowa Class members’ rights. Numerous recent data

breaches impacting retail and restaurant chains put Hy-Vee on notice that its security and privacy

protections were inadequate.




                                                48
                         1:19-cv-01330-MMM # 21             Page 49 of 66




       233.    As a direct and proximate result of Hy-Vee’s unfair, deceptive, and unconscionable

conduct, Plaintiffs and Iowa Class members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including

from fraud and identity theft; time and expenses related to monitoring their financial accounts for

fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss of value of

their sensitive personal information.

       234.    Plaintiffs has provided the requisite notice of this action to the Iowa Attorney

General. On November 22, 2019, that office approved the filing of this class action lawsuit

pursuant to IOWA CODE § 714H.7.

       235.    Plaintiffs Ellingson and Savoie and the Iowa Class seek all monetary and

nonmonetary relief allowed by law, including injunctive relief, damages, punitive damages, and

reasonable attorneys’ fees and costs.

                                        COUNT IX
                    PROTECTION OF CONSUMER INFORMATION
                                K.S.A. §§ 50-7a02(a), et seq.
 (On Behalf of Plaintiffs Harley and Mary Williams, Melissa Ward, and the Kansas Class)

       236.    Plaintiffs repeat and reallege the allegations above as if fully set forth herein.

       237.    Hy-Vee is a business that licenses computerized data including the Card

Information of Plaintiffs Harley and Mary Williams, and the Kansas Class. The Card

Information includes financial information covered under KAN. STAT. ANN. § 50-7a02(a), as

defined under § 50-7a01(g)(3)

       238.    Hy-Vee is and was required to accurately notify Plaintiffs and Kansas Class

members if it becomes aware of a breach of its data security system that was reasonably likely to

have caused misuse of Plaintiffs’ and Kansas Class members’ Card Information, in the most

expedient time possible and without unreasonable delay under KAN. STAT. ANN. § 50-7a02(a).

                                                 49
                           1:19-cv-01330-MMM # 21             Page 50 of 66




          239.   Because Hy-Vee was aware of a breach of its systems that was reasonably likely

to have caused misuse of Plaintiffs’ and Kansas Class members’ Card Information, it had an

obligation to disclose the Data Breach in a timely and accurate fashion as mandated by KAN.

STAT. ANN. § 50- 7a02(a).

          240.   By failing to disclose the Data Breach in a timely and accurate manner, Hy-Vee

violated KAN. STAT. ANN. § 50-7a02(a).

          241.   As a direct and proximate result of Hy-Vee’s violations of KAN. STAT. ANN. §

50-7a02(a), Plaintiffs and Kansas Class members suffered damages, as described above.

          242.   Plaintiffs and Kansas Class members seek relief under KAN. STAT. ANN. § 50-

7a02(g), including equitable relief.

                                         COUNT X
         VIOLATIONS OF THE KANSAS CONSUMER PROTECTION ACT
                          K.S.A. §§ 50-623, et seq. (“Kansas CPA”)
 (On Behalf of Plaintiffs Harley and Mary Williams, Melissa Ward, and the Kansas Class)

          243.   Plaintiffs repeat and reallege the allegations above as if fully set forth herein.

          244.   The Kansas CPA is to be liberally construed to protect consumers from suppliers

who commit deceptive and unconscionable practices.

          245.   Plaintiffs and Kansas Class members are consumers as defined by K.S.A. § 50-

624(b).

          246.   The acts and practices described herein are “consumer transactions” as defined by

K.S.A. § 50-624(c).

          247.   Hy-Vee is a supplier as defined by K.S.A. § 50-624(l).

          248.   Hy-Vee advertised, offered, or sold goods or services in Kansas and engaged in

trade or commerce directly or indirectly affecting the people of Kansas.

          249.   Hy-Vee engaged in deceptive and unfair acts or practices, including:

                                                   50
                        1:19-cv-01330-MMM # 21            Page 51 of 66




           •   failing to implement and maintain reasonable security and privacy measures to
               protect Plaintiffs’ and Kansas Class members’ sensitive Card Information, which
               was a direct and proximate cause of the Data Breach;

           •   failing to identify foreseeable security and privacy risks, remediate identified
               security and privacy risks, and adequately improve security and privacy measures
               following previous cybersecurity incidents, which was a direct and proximate
               cause of the Data Breach;

           •   failing to comply with the common law and statutory duties pertaining to the
               security and privacy of Plaintiffs’ and Kansas Class members’ sensitive Card
               Information, including duties imposed by, inter alia, the FTC Act, 15 U.S.C. § 45
               and the Kansas identity fraud statute, the Wayne Owen Act, K.S.A. § 50-6,139b,
               which was a direct and proximate cause of the Data Breach;

           •   misrepresenting that it would protect the privacy and confidentiality of Plaintiffs’
               and Kansas Class members’ sensitive Card Information, including by
               implementing and maintaining reasonable security measures;

           •   mispresenting that it would comply with common law and statutory duties
               pertaining to the security and privacy of Plaintiffs’ and Kansas Class members’
               sensitive Card Information including duties imposed by inter alia the FTC Act 15
               U.S.C. § 45 and Kansas’s identity fraud statute, the Wayne Owen Act, K.S.A. §
               50-6,139b;

           •   omitting, suppressing, and concealing the material fact that it did not reasonably or
               adequately secure Plaintiffs’ and Kansas Class member’s sensitive Card
               Information; and

           •   omitting, suppressing, and concealing the material fact that it did not comply with
               common law and statutory duties pertaining to the security and privacy of
               Plaintiffs’ and Kansas Class members’ sensitive Card Information, including duties
               imposed by inter alia the FTC Act, 15 U.S.C. § 45 and Kansas’s identity fraud
               statute, the Wayne Owen Act, K.S.A. § 50-6,139b.

       250.    Hy-Vee’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Hy-Vee’s data security and ability to protect

the confidentiality of consumers’ sensitive Card Information.

       251.    Hy-Vee intended to mislead Plaintiffs and Kansas Class members and induce them

to rely on its misrepresentations and omissions.



                                                   51
                          1:19-cv-01330-MMM # 21             Page 52 of 66




          252.   As a direct and proximate result of Hy-Vee’s unfair, deceptive, and unconscionable

trade practices, Plaintiffs Harley and Mary Williams and Kansas Class members have been

aggrieved, and have suffered and will continue to suffer injury, ascertainable losses of money or

property, and monetary and non-monetary damages, including from fraud and identity theft; time

and expenses related to monitoring their financial accounts for fraudulent activity; imminent risk

or fraud and identity theft; and loss of value of their sensitive personal information.

                                     COUNT XI
  VIOLATIONS OF THE MINNESOTA PREVENTION OF CONSUMER FRAUD ACT
      MINN. STAT. §§ 325F.69, et seq. and MINN. STAT. §§ 8.31, et seq. (“MCFA”)
              (On Behalf of Plaintiff Trang and the Minnesota Class)

          253.   Plaintiffs reallege and incorporate all previous allegations as though fully set forth

herein.

          254.   Hy-Vee, Plaintiff Trang, and members of the Minnesota Class are each a “person”

as defined under the MCFA. MINN. STAT. § 325.68(3).

          255.   Hy-Vee’s goods and services are “merchandise” as defined by MINN. STAT. §

325.68(2).

          256.   Hy-Vee engages in “sales” as defined in MINN. STAT. § 325F.68(4).

          257.   Hy-Vee engaged in fraud, false pretense, false promise, misrepresentation,

misleading statements, and deceptive practices in connection with the sale of merchandise and

services, in violation of MINN. STAT. § 325F.69(1), including:

                 •      Failing to maintain sufficient security to keep Plaintiff’s and Minnesota

                        Class members’ sensitive Card Information being exposed and stolen by

                        criminals;

                 •      Misrepresenting and fraudulently representing or omitting material facts by

                        representing and advertising that it would, or omitting that it would not,

                                                  52
                           1:19-cv-01330-MMM # 21            Page 53 of 66




                         maintain adequate data privacy and security practices and procedures to

                         safeguard Plaintiff’s and Minnesota Class members’ financial and personal

                         information from unauthorized disclosure, release, data breaches, and theft;

               •         Misrepresenting (or omitting) material facts to Plaintiff Trang and the

                         Minnesota Class by representing that it did and would (or omitting that it

                         would not) comply with the requirements of relevant federal and state laws

                         pertaining to the privacy and security of Plaintiff’s and Minnesota Class

                         members’ financial and personal information;

               •         Omitting, suppressing, and concealing the material fact of the inadequacy

                         of the privacy and security protections for Plaintiff’s and Minnesota Class

                         members’ financial and personal information;

               •         Engaging in deceptive, unfair, and unlawful trade acts or practices by failing

                         to maintain the privacy and security of Plaintiff’s and Minnesota Class

                         members’ financial and personal information in violation of duties imposed

                         by and public policies reflected in applicable federal and state laws resulting

                         in the data breach. These unfair acts and practices violated duties imposed

                         by laws including the FTC Act (15 U.S.C. § 45); and

               •         Engaging in deceptive, unfair, and unlawful acts or practices by failing to

                         disclose the data breach to Plaintiff and Minnesota Class members’ in a

                         timely and accurate manner.

       258.        Hy-Vee’s representations and omissions regarding data privacy and security were

material because they were likely to deceive reasonable consumers about the adequacy of Hy-

Vee’s data security and ability to protect the confidentiality of consumers’ Card Information.


                                                   53
                          1:19-cv-01330-MMM # 21             Page 54 of 66




          259.    Hy-Vee intended to mislead Plaintiff and Minnesota Class members and induce

them to rely on their misrepresentations and omissions.

          260.    Hy-Vee’s conduct alleged herein affected the public interest, including thousands

of Minnesotans affected by the Data Breach.

          261.    As a direct and proximate result of Hy-Vee’s deceptive trade practices, Plaintiff

Trang and Minnesota Class members suffered injuries, ascertainable losses of money or property,

and monetary and non-monetary damages, including from fraud and identity theft; time and

expenses related to monitoring their financial accounts for fraudulent activity; an increased,

imminent risk of fraud and identity theft; and loss of value of their sensitive personal information.

          262.    Plaintiff Trang and Minnesota Class members seek all monetary and non-

monetary relief allowed by law, including damages, restitution, penalties, injunctive or other

equitable relief, and/or attorneys’ fees and costs.

                                            COUNT XII
                        VIOLATIONS OF THE MINNESOTA UNIFORM
                           DECEPTIVE TRADE PRACTICES ACT
                          MINN. STAT. § 325D.43, et seq. (“MUDTPA”)
                      (On Behalf of Plaintiff Trang and the Minnesota Class)

          263.   Plaintiffs reallege and incorporate all previous allegations as though fully set forth

herein.

          264.   By engaging in deceptive trade practices in the course of its business and vocation,

directly or indirectly affecting the people of Minnesota, Hy-Vee violated MINN. STAT. § 325D.44,

including the following provisions:

                 a.     Representing that its goods and services had characteristics, uses, and

                        benefits that they did not have, in violation of MINN. STAT. § 325D.44(1)(5);




                                                  54
                1:19-cv-01330-MMM # 21           Page 55 of 66




       b.     Representing that goods and services are of a particular standard or quality

              when they are of another, in violation of MINN. STAT. § 325D.44(1)(7);

       c.     Advertising goods and services with intent not to sell them as advertised, in

              violation of MINN. STAT. § 325D.44(1)(9); and

       d.     Engaging in other conduct which similarly creates a likelihood of confusion

              or misunderstanding, in violation of MINN. STAT. § 325D.44(1)(13).

265.   Hy-Vee’s deceptive practices include:

       •      Failing to maintain adequate security to keep Plaintiff’s and Minnesota

              Class members’ sensitive Card Information being exposed and stolen by

              criminals;

       •      Misrepresenting and fraudulently representing or omitting material facts by

              representing and advertising that it would, or omitting that it would not,

              maintain adequate data privacy and security practices and procedures to

              safeguard Plaintiff’s and Minnesota Class members’ financial and personal

              information from unauthorized disclosure, release, data breaches, and theft;

       •      Misrepresenting (or omitting) material facts to Plaintiff and the Minnesota

              Class by representing that it did and would (or omitting that it would not)

              comply with the requirements of relevant federal and state laws pertaining

              to the privacy and security of Plaintiff’s and Minnesota Class members’

              financial and personal information;

       •      Omitting, suppressing, and concealing the material fact of the inadequacy

              of the privacy and security protections for Plaintiff’s and Minnesota Class

              members’ financial and personal information;


                                       55
                           1:19-cv-01330-MMM # 21            Page 56 of 66




               •         Engaging in deceptive, unfair, and unlawful trade acts or practices by failing

                         to maintain the privacy and security of Plaintiff’s and Minnesota Class

                         members’ financial and personal information in violation of duties imposed

                         by and public policies reflected in applicable federal and state laws resulting

                         in the data breach. These unfair acts and practices violated duties imposed

                         by laws including the FTC Act (15 U.S.C. § 45); and

               •         Engaging in deceptive, unfair, and unlawful acts or practices by failing to

                         disclose the data breach to Plaintiff and Minnesota Class members’ in a

                         timely and accurate manner.

       266.    Hy-Vee’s representations and omissions regarding data privacy and security were

material because they were likely to deceive reasonable consumers about the adequacy of Hy-

Vee’s data security and ability to protect the confidentiality of consumers’ Card Information.

       267.        Hy-Vee intended to mislead Plaintiff and Minnesota Class members and induce

them to rely on their misrepresentations and omissions.

       268.        Hy-Vee’s conduct alleged herein affected the public interest, including thousands

of Minnesotans affected by the Data Breach.

       269.        Had Hy-Vee disclosed to Plaintiff and the Minnesota Class members that its data

systems were not secure and thus vulnerable to attack, Hy-Vee would have been unable to continue

in business and would have been forced to adopt reasonable data security measures and comply

with the law. Hy-Vee held itself out as legitimate businesses and providers of goods and services,

and was entrusted with sensitive and valuable Card Information for many thousands of consumers,

including Plaintiff and the Minnesota Class. Hy-Vee accepted the responsibility of being a

“steward of data” while keeping the inadequate state of its security controls secret from the public.


                                                   56
                          1:19-cv-01330-MMM # 21           Page 57 of 66




Plaintiff and the Minnesota Class members acted reasonably in relying on Hy-Vee’s

misrepresentations and omissions, the truth of which they could not have discovered.

        270.     Hy-Vee acted intentionally, knowingly, and maliciously to violate the MUDTPA,

and recklessly disregarded Plaintiff and Minnesota Class members’ rights. Numerous recent data

breaches put Hy-Vee on notice that its security and privacy protections may be inadequate and of

the need to sure up data privacy protections and measures.

        271.     As a direct and proximate result of Hy-Vee’s deceptive trade practices, Plaintiff

and Minnesota Class members suffered injuries, ascertainable losses of money or property, and

monetary and non-monetary damages, including from fraud and identity theft; time and expenses

related to monitoring their financial accounts for fraudulent activity; an increased, imminent risk

of fraud and identity theft; and loss of value of their sensitive personal information.

        272.     Plaintiff Trang and Minnesota Class members seek all monetary and non-

monetary relief allowed by law, including damages, restitution, penalties, injunctive or other

equitable relief, and/or attorneys’ fees and costs.

                                      COUNT XIII
        VIOLATION OF THE MISSOURI MERCHANDISING PRACTICES ACT
                    MO. ANN. STAT. § 407.020(1), et seq. (“MMPA”)
          (On Behalf of Plaintiffs Murray and Grewing, and the Missouri Class)

        273.    Plaintiffs Murray and Grewing repeat and reallege the allegations above as if

fully set forth herein.

        274.    Plaintiffs Murray and Grewing, the Missouri Class, and Hy-Vee are “persons” as

defined in MO. ANN. STAT. § 407.020(1).

        275.    Hy-Vee advertised, offered, or sold goods or services in Missouri and engaged in

trade or commerce directly or indirectly affecting the people of Missouri, as defined by MO.

REV. STAT. § 407.010(4), (6) and (7).
                                                  57
                         1:19-cv-01330-MMM # 21            Page 58 of 66




       276.     Plaintiff and Missouri Class members purchased or leased goods or services

primarily for personal, family, or household purposes.

       277.     The MMPA provides:

       The act, … by any person of any deception, fraud, false pretense, false promise,
       misrepresentation, unfair practice or the concealment, suppression, or omission of
       any material fact in connection with the sale or advertisement of any merchandise
       in trade or commerce … is declared to be an unlawful practice.

MO. ANN. STAT. § 407.020.

       278.     By reason of the conduct alleged herein, and by failing to provide reasonable

security measures for the protection of the Card Information of Plaintiffs Murray and Grewing

and Missouri Class members, Hy-Vee violated the provisions of § 407.020 of the MMPA.

       279.     Hy-Vee’s actions as set forth above occurred in the conduct of trade or

commerce.

       280.     Hy-Vee engaged in unlawful, unfair, and deceptive acts and practices, in

connection with the sale or advertisement of merchandise in trade or commerce, in violation of

MO. REV. STAT. § 407.020(1), including by:

            •   failing to maintain sufficient security to keep confidential and sensitive financial
                information of Plaintiffs and class members from being hacked and stolen;

            •   misrepresenting material facts to the class, in connection with the sale of goods and
                providing online purchases services, by representing that Hy-Vee would maintain
                adequate data privacy and security practices and procedures to safeguard class
                members’ Card Information from unauthorized disclosure, release, data breaches,
                and theft;

            •   misrepresenting material facts to the class, in connection with the sale of goods and
                providing online purchases services, by representing that Hy-Vee did and would
                comply with the requirements of relevant federal and state laws pertaining to the
                privacy and security of class members’ personal information; and,

            •   failing to prevent the Data Breach and promptly notify consumers thereof, failing
                to maintain the privacy and security of class members’ personal information, in

                                                 58
                            1:19-cv-01330-MMM # 21             Page 59 of 66




                  violation of duties imposed by and public policies reflected in applicable federal
                  and state laws.

          281.    Due to the Data Breach, Plaintiffs and Missouri Class members have lost property

in the form of their Card Information and have suffered actual damages. Further, Hy-vee’s failure

to adopt reasonable practices in protecting and safeguarding the confidential and sensitive

financial information of its customers has resulted in Plaintiff Murray and Grewing and Missouri

Class members spending time and money to protect against identity theft. Plaintiffs and Missouri

Class members are now at a higher risk of identity theft crimes. This harm sufficiently outweighs

any justifications or motives for Hy-Vee’s practice of collecting and storing confidential and

sensitive financial information without the appropriate and reasonable safeguards to protect such

information.

          282.    As a result of Hy-Vee’s practices and conduct, Plaintiffs and Missouri Class

members have suffered injury-in-fact and have lost money or property. As a result of Hy-Vee’s

failure to adopt, implement, and maintain reasonable security procedures, and the resulting Data

Breach, Plaintiffs Murray and Grewing, and Missouri Class members have incurred costs and

spent time associated with monitoring and repairing their credit and issues of identity theft.

                                  COUNT XIV
     VIOLATIONS OF THE WISCONSIN DECEPTIVE TRADE PRACTICES ACT
                   WIS. STAT. §§ 100.18, et seq. (“WDPTA”)
              (On Behalf of Plaintiff Davis and the Wisconsin Class)

          283.    Plaintiff Davis repeats and realleges the allegations above as if fully set forth

herein.

          284.    The WDPTA, §100.18(1) states, in relevant part that no

          “firm, corporation or association, . . . with intent to sell, distribute, increase the
          consumption of . . . any . . . merchandise, . . . service, or anything offered by such
          person, firm, corporation or association, . . . directly or indirectly, to the public for

                                                     59
                          1:19-cv-01330-MMM # 21               Page 60 of 66




       sale, . . . shall make, publish, disseminate, circulate, or place before the public, . . .
       in this state, . . . an advertisement, announcement, statement or representation of
       any kind to the public relating to such . . . sale . . . of such . . . merchandise, . . . [or]
       service, which advertisement, announcement, statement or representation contains
       any assertion, representation or statement of fact which is untrue, deceptive or
       misleading.”

 Id.

       285.    By reason of the conduct alleged herein, and by failing to provide reasonable

security measures for the protection of the Card Information of Plaintiff Davis and Wisconsin

Class members, Hy-Vee violated the provisions of § 100.18 of the WDTPA.

       286.    Hy-Vee’s conduct as set forth herein constitutes unfair or deceptive acts or

practices, including, but not limited to, its misrepresentations that customer privacy is a high

priority for Hy-Vee and omitting that Hy-Vee did not utilize adequate data security measures to

protect customers’ sensitive Card Information.

       287.    Hy-Vee’s untrue, deceptive, and misleading assertions, and representations, and

its omissions concerning its data security materially induced Plaintiff Davis and other members

of the Wisconsin Class to pay more than they otherwise would have paid at Hy-Vee had they

known of is inadequate data security measures, and caused Plaintiff Davis to suffer losses.

       288.    Hy-Vee had a duty to disclose to Plaintiff Davis and members of the Wisconsin

Class that it did not adequately protect sensitive Card Information, as the facts were material to

Davis’s and the Wisconsin Class members’ transactions; because Hy-Vee made contrary

representations and statements concerning its approach to data security and privacy; because Hy-

Vee as the party with knowledge of its data security shortcomings, knew that Davis and

members of the Wisconsin Class were entering transactions under a mistake as to the fact of its

data security practices; because that fact was peculiarly and exclusively within Hy-Vee’s


                                                    60
                         1:19-cv-01330-MMM # 21            Page 61 of 66




knowledge, and Davis and Wisconsin Class members could not reasonably be expected to

discover it; and on account of the objective circumstances, Davis and the members of the

Wisconsin Class reasonably expected disclosure of the fact that Hy-Vee did not protect sensitive

Card Information.

       289.    Due to the Data Breach, Plaintiff and Wisconsin Class members have lost property

in the form of their Card Information and have suffered actual damages. Further, Hy-Vee’s failure

to adopt reasonable practices in protecting and safeguarding the confidential and sensitive

financial information of its customers has resulted in Plaintiff Davis and Wisconsin Class

members spending time and money to protect against identity theft. Plaintiff and Wisconsin Class

members are now at a higher risk of identity theft crimes. This harm sufficiently outweighs any

justifications or motives for Hy-Vee’s practice of collecting and storing confidential and sensitive

financial information without the appropriate and reasonable safeguards to protect such

information.

       290.    As a result of Hy-Vee’s practices, Plaintiff Davis and Wisconsin Class members

have suffered injury-in-fact and have lost money or property. As a result of Hy-Vee’s failure to

adopt, implement, and maintain reasonable security procedures, and the resulting Data Breach,

Plaintiff Davis and Wisconsin Class members have incurred costs and spent time associated with

monitoring and repairing their credit and issues of identity theft.

       291.    Hy-Vee’s conduct proximately caused the injuries to Davis and the Wisconsin

Class members and they are entitled to all damages, in addition to costs, interest and fees,

including attorneys’ fees, as allowed by law.




                                                 61
                         1:19-cv-01330-MMM # 21            Page 62 of 66




                                        COUNT XV
                                  UNJUST ENRICHMENT
   (On Behalf of Plaintiffs and the Nationwide Class, or, Alternatively, Each State Class)

          292. Plaintiffs reallege and incorporate all previous allegations as though fully set forth

herein.

          293. This claim is plead in the alternative to the above implied contract claim.

          294. Plaintiffs and class members conferred a monetary benefit upon Hy-Vee in the form

of monies paid for the purchase of food and food-related services at its locations.

          295. Hy-Vee appreciated or had knowledge of the benefits conferred upon them by

Plaintiffs and class members. Hy-Vee also benefited from the receipt of Plaintiffs’ and class

members’ Card Information, as this was utilized by Hy-Vee to facilitate payment to it.

          296. The monies for food, dining, and food-related services that Plaintiffs and class

members paid to Hy-Vee were supposed to be used by Hy-Vee, in part, to pay for the

administrative costs of reasonable data privacy and security practices and procedures.

          297. As a result of Hy-Vee’s conduct, Plaintiffs and class members suffered actual

damages in an amount equal to the difference in value between their purchases made with

reasonable data privacy and security practices and procedures that Plaintiffs and class members

paid for, and those purchases without unreasonable data privacy and security practices and

procedures that they received.

          298. Under principals of equity and good conscience, Hy-Vee should not be permitted

to retain the money belonging to Plaintiffs and class members because Hy-Vee failed to implement

(or adequately implement) the data privacy and security practices and procedures that Plaintiffs

and class members paid for and that were otherwise mandated by federal, state, and local laws and

industry standards.


                                                 62
                           1:19-cv-01330-MMM # 21            Page 63 of 66




             299. Hy-Vee should be compelled to disgorge into a common fund for the benefit of

Plaintiffs and class members all unlawful or inequitable proceeds received by it as a result of the

conduct and Data Breach alleged herein.

                                       PRAYER FOR RELIEF

        Plaintiffs, on behalf of themselves and the class, respectfully request that the Court grant

the following relief:

        A.        Certify this case as a class action pursuant to Fed. R. Civ. P. 23(a) and (b), and,

pursuant to Fed. R. Civ. P. 23(g), appoint Plaintiffs as class representatives and their counsel as

class counsel.

        B.        Award Plaintiffs and the class appropriate monetary relief, including actual

damages, statutory damages, punitive damages, restitution, and disgorgement.

        C.        Award Plaintiffs and the class equitable, injunctive, and declaratory relief as may

be appropriate. Plaintiffs, on behalf of the class, seek appropriate injunctive relief designed to

ensure against the recurrence of a data breach by adopting and implementing best security data

practices to safeguard customers’ financial and personal information, extend credit monitoring

services and similar services to protect against all types of identity theft, especially including card

theft and fraudulent card charges, and to provide elevated credit monitoring services to minor and

elderly class members who are more susceptible to fraud and identity theft.

        D.        Award Plaintiffs and the class pre-judgment and post-judgment interest to the

maximum extent allowable.

        E.        Award Plaintiffs and the class reasonable attorneys’ fees and costs as allowable.

        F.        Award Plaintiffs and the class such other favorable relief as allowable under law or

at equity.


                                                   63
                     1:19-cv-01330-MMM # 21   Page 64 of 66




Dated: December 30, 2019                  Respectfully submitted,

                                          CHIMICLES SCHWARTZ KRINER
                                          & DONALDSON-SMITH LLP

                                            /s/ Benjamin F. Johns
                                          Benjamin F. Johns
                                          Andrew W. Ferich
                                          Alex M. Kashurba (to be admitted)
                                          One Haverford Centre
                                          361 Lancaster Avenue
                                          Haverford, PA 19041
                                          (610) 642-8500
                                          bfj@chimicles.com
                                          awf@chimicles.com
                                          amk@chimicles.com

                                          Ben Barnow
                                          Erich P. Schork
                                          BARNOW AND ASSOCIATES, P.C.
                                          205 W. Randolph St., Ste. 1630
                                          Chicago, IL 60606
                                          Tel: (312) 621-2000
                                          Fax: (312) 641-5504
                                          b.barnow@barnowlaw.com
                                          e.schork@barnowlaw.com

                                          Interim Co-Lead Class Counsel


                                          William B. Federman
                                          FEDERMAN & SHERWOOD
                                          10205 North Pennsylvania Avenue
                                          Oklahoma City, Oklahoma 73120
                                          Tel: (405) 235-1560
                                          Fax: (405) 239-2112
                                          WBF@federmanlaw.com

                                          Cornelius P. Dukelow
                                          ABINGTON COLE + ELLERY
                                          320 South Boston Avenue, Suite 1130
                                          Tulsa, Oklahoma 74103
                                          918.588.3400 (telephone & facsimile)
                                          cdukelow@abingtonlaw.com



                                     64
1:19-cv-01330-MMM # 21   Page 65 of 66




                     Shpetim Ademi
                     ADEMI & O’REILLY, LLP
                     3620 East Layton Avenue
                     Cudahy, WI 53110
                     (414) 482-8000
                     (414) 482-8001 (fax)
                     sademi@ademilaw.com

                     Plaintiffs’ Steering Committee


                     Kyle Shamberg
                     CARLSON LYNCH, LLP
                     111 W. Washington Street, Suite 1240
                     Chicago, IL 60602
                     Phone: 312-750-1265
                     Email: kcarroll@carlsonlynch.com
                     Email: kshamberg@carlsonlynch.com

                     Plaintiffs’ Liaison Counsel


                     Matthew M. Guiney
                     WOLF HALDENSTEIN ADLER
                      FREEMAN & HERZ LLP
                     270 Madison Avenue
                     New York, New York 10016
                     (212) 545-4600
                     Fax: (212) 686-0114
                     guiney@whafh.com

                     Carl Malmstrom
                     WOLF HALDENSTEIN ADLER
                      FREEMAN & HERZ LLP
                     111 West Jackson
                     Suite 1700
                     Chicago, IL 60604
                     (312) 984-0000
                     malmstrom@whafh.com

                     Additional Counsel for Plaintiffs
                      and the Putative Class




                65
                        1:19-cv-01330-MMM # 21            Page 66 of 66




                                CERTIFICATE OF SERVICE



       I certify that a true and correct copy of the foregoing was filed and served via the Court’s

electronic case filing system on this 30th day of December, 2019, on all counsel of record.



                                                     /s/ Benjamin F. Johns
                                                     Benjamin F. Johns
